Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 1 of 140




   REEDER SENTENCING MEMORANDUM
             EXHIBIT NO. 1

TRANSCRIPT OF REEDER'S APRIL 2O, 2021
    INTERVIEW WITH FBI AGENTS
          Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 2 of 140




266T-BA-3376195
AMT:glwm
H Drive

Date of Conversation: April 20, 2021

Participants:     1.   SA Alexandria M. Thoman                 =        Thoman
                  2.   SA Hunter Locke                         =        Locke
                  3.   Robert Bonsib, Attorney                 =        Bonsib
                  4.   Robert Reeder                           =        Reeder

Type of Conversation: Taped Interview

          A transcription of the above-described conversation is as follows:

Thoman:           Hmph.

Reeder:           Bob, you don’t happen to have a Kleenix do you?

Bonsib:           I don’t.

Reeder:           All right.

Bonsib:           I’m sorry.

Reeder:           Hmph hmph.

Thoman:           Ah, we could grab some tissues out of the restroom if you’d like some for you sir.

Reeder:           Um, (Unintelligible)… Nah, I just…

Bonsib:           (Whispers). Nah.

Thoman:           (Sighs).

Reeder:           I just (Unintelligible)…

Locke:            Just let me know if.., if at any point, let me know, I’ll.., I’ll step out and get it.

Reeder:           All right. Gotcha.

:                 (Unintelligible).

Thoman:           All right. So I’m just going to start a preamble.

Locke:            (Whispers). (Unintelligible).



                                                          1
          Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 3 of 140




Thoman:        Ah, so my name is Special Agent Alexandria Thoman. I am here with Special Agent
               Hunter Locke. If you both wouldn’t mind stating your names for the record.

Reeder:        Robert Reeder.

Bonsib:        Robert Bonsib. (Spells out last name). B-o-n-s-i-b.

Thoman:        Great. And so the date is Tuesday, April 20th. The time is 10:40. And just…

Reeder:        (Sighs).

Thoman:        …make sure we have. (Sighs). Good coverage there. Ah, just to check a box for us,
               show you my creds…

Reeder:        (Unintelligible).

Thoman:        …so you know that I am who I say I am.

Locke:         And as well.

Reeder:        Ah, hmph hmph.

Thoman:        All right, so I envision this interview being a conversation.

Reeder:        Okay.

Thoman:        Um, I…,

Reeder:        Hmph hmph.

Thoman:        …we’re really trying to paint the picture of.., you know.., there’s so many people there..,
               how every individual…

Reeder:        (Whispers). Hmph hmph.

Thoman:        …found their way there, obviously..,

Reeder:        (Whispers). Yeah.

Thoman:        …um.., partaking in a first amendment protected protest is not what we are concerned
               about.., that is first amendment protected activity.., um.., and is encouraged and…

Reeder:        Hmph hmph.

Thoman:        …we encourage it.

Locke:         (Whispers). Yeah, yeah, yeah.


                                                    2
          Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 4 of 140




Thoman:        Um, what we’re concerned about is what led people into the Capitol building.

Reeder:        (Whispers). Hmph hmph.

Thoman:        …um.., on the sixth so if you wouldn’t mind just starting out and.., and “painting that
               picture” for us on…

Reeder:        (Whispers). Uh huh. Hmph hmph.

Thoman:        …what brought you to…

:              (Background Noise).

Thoman:        …D. C. on the sixth, um..,

Locke:         (Whispers). Hmph hmph.

Thoman:        …and again, just walk us through the timeline of everything.

Reeder:        Okay, um… (Sighs). Well first, I’d like to start off with that…

Thoman:        (Whispers). Hmph hmph.

Reeder:        …I’ve never been to a.., a.., a protest or anything like that before in my life. Um.., I
               (sighing noise) decided to go to the…, the.., the.., the gathering at the White House…,

Locke:         (Whispers). Hmph hmph.

Reeder:        …um.., early in the morning.., that morning actually.., so…

Thoman:        Hmph hmph.

Reeder:        …I had had someone ask me…

Locke:         (Whispers). Uh huh.

Reeder:        …ah, the night before if I was gonna go or if I was interested in going. I said no… not at
               all.

Thoman:        Hmph hmph.

Locke:         (Sighs).

Reeder:        Ah, watching the T. V…

Locke:         (Whispers). Okay.

Reeder:        …and…

                                                    3
          Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 5 of 140




Locke:         (Whispers). (Unintelligible).

Reeder:        …um.., in the morning (background noise) when I woke up…,

Locke:         (Whispers). Uh huh.

Reeder:        …um.., just hearing about how large the crowds were gonna be the last time that you
               might be able to see President Trump…,

Locke:         (Whispers). Hmph hmph.

Reeder:        …um.., what all was going on…,

Locke:         (Whispers). Uh huh.

Reeder:        …um…,

               (Background Noise).

Locke:         (Whispers). Hmph hmph.

Reeder:        …for lack of a better reason, I just didn’t have anything better to do and I enjoy going
               down to D. C. all the time.

Thoman:        Hmph hmph.

Reeder:        I go there quite frequently…

Thoman:        Hmph hmph.

Reeder:        …just to walk around or bike…

Locke:         (Whispers). Uh huh.

Reeder:        …around. I take my bike down to the…,

Locke:         (Whispers). Uh huh.

Reeder:        …ah, mall via the Metro…

Thoman:        Hmph hmph.

Reeder:        …by the (Unintelligible) near Metro Station…

Locke:         (Whispers). Hmph hmph.

Reeder:        …so…

                                                   4
          Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 6 of 140




Locke:         (Whispers). (Unintelligible).

Reeder:        ….um…, just watching the T.V. kind of…

Locke:         (Whispers). (Unintelligible).

Reeder:        …inspired me to go that morning so I was like what the heck, I’ll go and check out the
               crowd mostly. I didn’t think I’d get, you know, to see President Trump…

Locke:         (Whispers). (Unintelligible).

Reeder:        …or anything because…

Locke:         (Whispers). Uh huh.

Reeder:        …I didn’t leave my house until…

Locke:         (Whispers). Hmph hmph.

Reeder:        …probably ten o’clock…

Locke:         (Whispers). Hmph hmph.

Reeder:        …and they said that his speech was supposed to start around ten or eleven…

Locke:         (Whispers). Uh huh.

Reeder:        …so I didn’t even think I’d make it but I’m close to the Metro Station.

Thoman:        Hmph hmph.

Reeder:        I jumped on the Metro and went down to the Mall…

Locke:         (Whispers). Hmph hmph.

Reeder:        …and ah.., walked over there.., walked through the crowd…,

Locke:         (Whispers). Uh huh.

Reeder:        …um…, and that’s when I started taking…

Locke:         (Whispers). Hmph hmph.

Reeder:        …pictures.

Locke:         (Whispers). Uh huh.


                                                   5
          Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 7 of 140




Reeder:        Um, that’s I guess something that other people do…

Locke:         (Whispers). Hmph hmph.

Reeder:        …and I was doing the same things…

Locke:         (Whispers). Hmph hmph.

Reeder:        …as you can tell by all the pictures…

Thoman:        Hmph hmph.

Locke:         (Whispers). Hmph hmph.

Reeder:        …that I just was documenting…,

Locke:         (Whispers). Right.

Reeder:        …you know, the.., the crowd. You can see that probably the first twenty pictures is
               just…

Locke:         (Whispers). Uh huh.

Reeder:        …and videos are of me just doing three-sixty’s…

Locke:         (Whispers). Uh huh.

Reeder:        …and just showing the crowd.

Locke:         (Whispers). Hmph hmph.

Reeder:        Um…

Thoman:        So how did you get down there? Wh… How did you get there? Did you…

Locke:         Hmph hmph.

Thoman:        …drive to Metro Station.., did you walk?

Reeder:        I.., I live three blocks from the Metro Station…

Thoman:        Hmph hmph.

Locke:         (Whispers). Yeah.

Reeder:        …so I got on the Metro and went down to..,

Locke:         (Whispers). (Unintelligible). Hmph hmph.

                                                    6
          Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 8 of 140




Reeder:        I think it was Metro Center. I’m not sure which one it was…,

Locke:         (Whispers). (Unintelligible).

Reeder:        …um.., it’s out near ah.., the theaters…,

Locke:         (Whispers). Hmph hmph.

Reeder:        …and I walked down um..,

Locke:         (Whispers). Hmph hmph.

Reeder:        …to the end of the Ellipse where everyone was ga…, gathered from there…,

Locke:         (Whispers). Hmph hmph.

Reeder:        …and ah.., when I got there…,

Locke:         (Whispers). Hmph hmph.

Reeder:        …they still had ah.., some guest speakers speaking. I couldn’t hear ‘em because the P.A.
               system was really bad and I was too far away…,

Locke:         (Whispers). Uh huh.

Reeder:        …um..,

Locke:         (Whispers). Hmph hmph.

Reeder:        …and I just walked through the crowd just to be part of it, you know, um…,

Thoman:        Hmph hmph.

Reeder:        …experience being in a.., in a big crowd like that.

Thoman:        Hmph hmph.

Reeder:        Um..,

Locke:         (Whispers). Right.

Reeder:        …the only other crowd that I had experienced like that was probably…

Thoman:        (Whispers). Hmph hmph.

Reeder:        …4th of July…


                                                    7
          Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 9 of 140




Thoman:        Hmph hmph.

Reeder:        …down on the Mall.

Thoman:        (Slight Laugh). Oh man, I.., to that.., I’ve lived in D. C. for seven years and I did that one
               time and I said never again.

:              (Laughs).

Reeder:        Yeah.

Thoman:        That’s too m.., too much crowd for me but… (Laughs).

Reeder:        So it was.., it was.., it was interesting. It was very peaceful, nice people…

Locke:         (Whispers). Uh huh.

Reeder:        …um.., and President Trump got up to ah.., speak. I got kind of close enough to see
               the.., the bandstand but couldn’t see him.

Thoman:        Hmph hmph.

Locke:         (Whispers). Oh yeah.

Reeder:        Um..,

Locke:         (Whispers). Hmph hmph.

Reeder:        …you couldn’t hear his speech…

:              Hmph hmph.

Reeder:        …but just sort of ah..,

Locke:         Hmph hmph.

Reeder:        …just stood there and.., with everybody else…

Thoman:        Hmph hmph.

Reeder:        …trying to hear…

Locke:         (Whispers). Uh huh.

Reeder:        …ah.., the.., what he was saying but I.., I couldn’t hear.

Locke:         (Whispers). Uh huh.


                                                     8
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 10 of 140




Reeder:        Um, after it was all over and people were all sayin’ that everyone was headed to the
               Capitol…,

Thoman:        (Sighs).

Reeder:        …ah, building…

Thoman:        (Whispers). Uh huh.

Reeder:        …and um.., so that’s where everyone was going…

Thoman:        (Whispers). Hmph hmph.

Reeder:        …so stupid me…

:              (Unintelligible).

Reeder:        …followed the.., the herd.

Thoman:        (Whispers). (Unintelligible).

Reeder:        Um, actually as they walked down…

Locke:         (Whispers). Yeah, (Unintelligible).

Reeder:        …that street… Is it Independence or Constitution Avenue? I don’t know.

Thoman:        Cons.., Constitution prob…

Reeder:        Constitution.

Thoman:        …probably if that’s…

Locke:         (Whispers). Hmph hmph.

Reeder:        Um…, I didn’t wanna be with the crowd anymore so I actually took a right and went out
               to the Mall ‘cause they were walkin’ down the.., the street so I went out to the Mall…

Locke:         (Whispers). Right.

Reeder:        …and started walking down the Mall, um, over there by the art gallery…

Locke:         (Whispers). Uh huh.

Reeder:        …and um..,

Locke:         (Whispers). Hmph hmph.


                                                     9
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 11 of 140




Reeder:        …there was still a lot of people…

Locke:         (Unintelligible).

Reeder:        …walking down the Mall area but it wasn’t the main group that was walking down
               there…

Locke:         (Whispers). (Unintelligible).

Reeder:        …and I got in front of the reflecting pool in front of the Capitol…

Locke:         (Whispers). (Unintelligible).

Reeder:        …and took some more pictures…

Thoman:        (Whispers). Hmph hmph.

Reeder:        …and then I walked around the Botanical Garden side of the reflecting pool…

Thoman:        (Whispers). Hmph hmph.

Reeder:        …and up to…

Thoman:        (Whispers). Hmph hmph.

Reeder:        …the main one which is where it seems like everyone was going to ah.., meet on the
               main lawn of the Capitol…,

Locke:         (Whispers). Uh huh.

Reeder:        …the Mall.., the Mall side..,

Locke:         (Whispers). Uh huh.

Reeder:        …and um..,

Locke:         (Whispers). Uh huh.

Reeder:        …started taking pictures…

Bonsib:        Hmph hmph.

Reeder:        …there from…

Locke:         (Unintelligible).

Reeder:        …below the tower that was erected.., the.., the T.V. tower…,


                                                   10
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 12 of 140




Locke:         (Whispers). (Unintelligible).

Reeder:        …and from both sides of the grandstands..,

Locke:         (Whispers). Uh huh.

Reeder:        …um.., again just kind of observing everything that was going on..,

Thoman:        Hmph hmph.

Reeder:        …and then…

Thoman:        So at this point, are you…

Locke:         Hmph hmph.

Thoman:        …in front of the initial police barrier.., are you past it?

Reeder:        No, I’m not.., I’m not past it yet.

Thoman:        Hmph hmph.

Locke:         (Whispers). Hmph hmph.

Reeder:        So…,

Locke:         Ah…

Reeder:        …um..,

Locke:         (Sighs). (Whispers). Uh huh.

Reeder:        …but I recall…

Locke:         (Whispers). Uh huh.

Reeder:        …was that um…,

Locke:         (Whispers). Hmph hmph.

Reeder:        …I did see.., I didn’t see any, you know, news cameras there so I was tryin’ to get.., you
               know, good…

Locke:         Hmph hmph.

Reeder:        …elevation…

Thoman:        (Whispers). Uh huh.

                                                     11
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 13 of 140




Reeder:        …to see what was goin’ on because I saw that the police and the protestors…

Locke:         (Whispers). Uh huh.

Reeder:        …started to, you know, push against each other at the.., at the ah.., the.., the gate.

Locke:         (Whispers). Uh huh.

Reeder:        I tried to get up higher to…

Locke:         (Whispers). Uh huh.

Reeder:        …video that and then I guess…

Locke:         (Whispers). Uh huh.

Reeder:        …the barriers…

Locke:         (Whispers). Uh huh.

Reeder:        …fell down…

Locke:         Hmph hmph.

Reeder:        …and people started to pour through there…,

Locke:         Uh huh.

Reeder:        …um.., and saw the.., the Capitol Police…

Thoman:        Hmph hmph.

Reeder:        …officers…

Locke:         (Whispers). Yeah, yeah.

Reeder:        …(sighs).., lack of a better word.., retreat…

Locke:         (Whispers). Uh huh.

Reeder:        …backwards…

Locke:         (Whispers). Hmph hmph.

Reeder:        …and everyone moved…,

Locke:         (Unintelligible).

                                                    12
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 14 of 140




Reeder:        …ah.., into…

Locke:         (Whispers). Hmph hmph.

Reeder:        …the grandstands…,

Thoman:        Hmph hmph.

Reeder:        …ah.., for the ah…,

Thoman:        If you don’t mind me interrupting, what can you tell us about…

Reeder:        Hmph hmph.

Thoman:        …what you saw there at that initial…

Locke:         (Whispers). Uh huh.

Thoman:        …altercation with the police, were you…

Reeder:        (Sighs). (Unintelligible).

Thoman:        …with that crowd?

Reeder:        Hmph hmph.

Thoman:        Were you behind it? Can you just describe where you were?

Reeder:        No, I was.., I was.., I was well...

Locke:         Hmph hmph.

Reeder:        …behind it.

Thoman:        Hmph hmph.

Reeder:        Um.., I saw…

Locke:         (Whispers). Uh huh.

Reeder:        I think when I first, ah, was there, everything…

Locke:         Uh huh.

Reeder:        ...was.., was peaceful…

Locke:         Uh huh.

                                                     13
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 15 of 140




Reeder:        …and then when I moved into another position, I saw them…,

Locke:         (Whispers). Right.

Reeder:        …the.., the protesters and the police kind of struggling at the barricade pushing back
               and forth…

Locke:         Hmph hmph.

:              (Whispers). (Unintelligible).

Reeder:        …and then you saw the pepper spray…

Locke:         (Whispers). (Unintelligible).

Reeder:        …and that’s why I was tryin’ to ah.., film… My.., my phone sometimes didn’t work very,
               very well.

Locke:         (Whispers). Right.

Reeder:        Um.., the…,

Locke:         (Sighs).

Reeder:        …the police and the protestors were pushing against each other…

Locke:         Hmph hmph.

Reeder:        …and so…

Thoman:        (Whispers). Right.

Reeder:        …I think I went to another area to try and get a better view of it…

Locke:         Hmph hmph.

Reeder:        …and that’s when the barriers I guess fell…

Locke:         (Whispers). Uh huh.

Reeder:        …and people started movin’ in.

Locke:         (Whispers). Oh yeah.

Reeder:        Um, I didn’t move in with that initial…

Locke:         Hmph hmph.

                                                   14
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 16 of 140




Reeder:        …crowd right away but I kind of followed in…

Thoman:        Hmph hmph.

Reeder:        …stupid me.., herd mentality. I’ve gone through this a million times…

Thoman:        (Whispers). Hmph hmph.

Reeder:        …in my…, my mind as to what I was doing there and what ah.., why.., what I was doing.

Locke:         (Whispers). Hmph hmph.

Reeder:        Um.., (sighs)…

Thoman:        Like I’m not…

Reeder:        This.., this.., this.., this word.., this.., this.., this term “herd mentality…”

Thoman:        (Whispers). Hmph hmph.

Reeder:        …is the only thing that I could…

Thoman:        Hmph hmph.

Reeder:        …say or relate to. It is just everyone was kind of, you know, the.., the gate was open
               and all the cattle went.., went…,

Thoman:        Right.

Reeder:        …went out.

:              (Whispers). Yeah.

Thoman:        Like I…, I’m not trying to minimize what happened and…

Locke:         (Whispers). (Unintelligible).

Thoman:        …what you did that day, um, but what I can tell you is that we are having this
               conversation…

Reeder:        (Whispers). Yeah.

Thoman:        …with many, many, many people…

Reeder:        (Whispers). Hmph hmph.



                                                      15
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 17 of 140




Thoman         …so I know this is weighing very heavy. It.., it’s clear to me it’s just “weighing very heavy
               on you…,”

Reeder:        Uh huh.

Thoman:        …um, and I can feel that from you.

Locke:         (Whispers). (Unintelligible).

Thoman:        Um.., again, I just wanna impress upon you that we are having this conversation with
               many, many, many people…

Reeder:        (Whispers). Hmph hmph.

Thoman:        …and…

Reeder:        (Whispers). Uh huh.

Thoman:        …we appreciate your candor…,

Reeder:        (Whispers). Hmph hmph.

Thoman:        ….um.., and just asking you c.., again…,

Locke:         (Whispers). (Unintelligible).

Thoman:        …continue being truthful with us…

Reeder:        Yeah.

Thoman:        …so…

Locke:         (Whispers). (Unintelligible).

Thoman:        …it.., it’s a lot, you know? (Slight laugh in voice). I mean you were there with so many
               different people seeing this all together and.., and…

Reeder:        (Whispers). Hmph hmph.

Thoman:        …um.., again, I just appreciate you being…

Reeder:        Hmph hmph.

Thoman:        …truthful with us and I can see that this is, you know, been…

:              Hmph hmph.

Thoman:        “…weighing heavy on you” so…

                                                    16
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 18 of 140




Locke:         (Whispers). Hmph hmph.

Thoman:        …again, all I ask when I do ask some tough questions, um, ah, there are questions I have
               to ask you…

Reeder:        Uh huh.

Thoman:        …that are… Some of them are standard questions and we’re asking everybody. All I ask
               is that you’re truthful with us so…

Reeder:        Yeah.

Locke:         (Whispers). Yeah.

Thoman:        Um, again, thank you for.., for being here and for talking with us, so…

Locke:         (Whispers). Uh huh.

Reeder:        Yeah.

Thoman:        Ah, were you involved in any of the physical a…, altercations…

:              Hmph hmph.

Thoman:        …with the police at this point.., at that barrier.

Locke:         Hmph hmph.

Reeder:        No, I don’t think so. I.., um.., maybe when…

Thoman:        (Whispers). No.

Reeder:        …I was just with the.., the herd…

Thoman:        Hmph hmph.

Reeder:        …pushing towards…

Bonsib:        Hmph hmph.

Reeder:        Not.., not the herd…

Locke:         (Whispers). (Unintelligible).

Reeder:        …and not pushing.., I just kind of followed them up onto…

Locke:         (Whispers). (Unintelligible).

                                                    17
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 19 of 140




Reeder:        …one of the bandstands. I think the one on the right…

Locke:         Yeah.

Reeder:        …I took pictures from first…,

Locke:         (Whispers). (Unintelligible).

Reeder:        …um.., and then when everything…

Locke:         Hmph hmph.

Reeder:        …was kind of more people had flowed into…

Locke:         (Whispers). (Unintelligible).

Reeder:        …the main area…

Locke:         (Whispers). (Unintelligible).

Reeder:        …there and the bandstands and all of the bandstands I moved back across to the other
               side…

Locke:         (Whispers). (Unintelligible).

Reeder:        …of the bandstands to take more pictures…,

Thoman:        Hmph hmph.

Locke:         (Whispers). Hmph hmph.

Reeder:        …um..,

Locke:         (Whispers). Hmph hmph.

Reeder:        …of what ah.., you know, the views looking back…

Locke:         (Whispers). Yeah.

Reeder:        …at the.., the tower.., the T. V. tower…,

Locke:         Hmph hmph.

Reeder:        …the ah.., the.., just the.., the crowd of people that were there.

Locke:         (Whispers). Uh huh.


                                                   18
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 20 of 140




Reeder:        Um.., as I got higher…,

Locke:         (Whispers). Uh huh.

Reeder:        …on bandstand, um, that’s when I heard the first flashbang grenade…

Thoman:        Hmph hmph.

Locke:         (Whispers). Yeah.

Reeder:        …or a um..,

Locke:         (Whispers). Hmph hmph.

Reeder:        …tear gas grenade.

Thoman:        Hmph hmph.

Reeder:        I don’t know w.., which it was.

Locke:         (Whispers). Uh huh.

Thoman:        Yeah, they’ve got…

Reeder:        Um…

Thoman:        …to be pretty..,

Reeder:        …and…,

Thoman:        …pretty loud.

Reeder:        …and so…

Thoman:        (Whispers). Hmph hmph.

Reeder:        …um.., when I was up there..,

Locke:         (Whispers). Hmph hmph.

Reeder:        …I got the whiff of tear gas…

Locke:         Right.

Reeder:        …and if you’ve ever had tear gas..,

Thoman:        Hmph hmph.


                                                     19
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 21 of 140




Reeder:        …you know what it feels like. The eyes, the..,

Thoman:        Hmph hmph.

Reeder:        …choking, stuff like that. I have asthma.

Locke:         Hmph hmph. Uh huh.

Reeder:        Um, that’s when I recorded like the tear gassing people here.

Thoman:        Hmph hmph.

Reeder:        That’s in the video.

Locke:         (Whispers). (Unintelligible).

Reeder:        Um.., and then people kept on moving up instead of down…

Locke:         (Whispers). Hmph hmph.

Reeder:        …so I kind of followed them up and I wound up on the I guess what you call the
               mezzanine…

Thoman:        Hmph hmph.

Reeder:        …of the Capitol…,

Locke:         (Whispers). Oh yeah.

Reeder:        …um, to try to get away from the.., the tear gas…

Locke:         (Whispers). Uh huh.

Reeder:        …and there was a ton of people up there…

Locke:         (Whispers). Right.

Reeder:        …and I walked away from where all the stuff seemed to be happening…

Thoman:        By stuff…

Reeder:        …along…

Thoman:        …you mean.., by stuff you mean like…

Reeder:        Ah, like the.., the tear gas…

Thoman:        Hmph hmph.

                                                  20
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 22 of 140




Reeder:        …and where the people were all in line.

Thoman:        (Whispers). Uh huh.

Reeder:        Um, so I walked along the mezzanine towards the center of the Capitol…

Thoman:        Hmph hmph.

Reeder:        …and there was a door open there…

Thoman:        (Whispers). Right.

Reeder:        …um.., where people were going in and out. You can see that in the video.

Locke:         (Whispers). (Unintelligible).

Reeder:        Um, I kind of hesitated.

Thoman:        (Whispers). Right.

Reeder:        Um.., I wanted water for my eyes and ah.., to drink.

Locke:         (Whispers). Yeah.

Reeder:        I saw people going in there…

Locke:         (Whispers). Hmph hmph.

Reeder:        …so I kind of hesitated at first but then I turned on the video and I went in ‘cause I
               thought…

Thoman:        (Whispers). Yeah.

Reeder:        …there’s a bathroom in there..,

Thoman:        (Whispers). Hmph hmph.

Reeder:        …there’s water in there.

Locke:         (Whispers). Yeah, yeah.

Reeder:        So I walked in, um…

Locke:         (Whispers). (Unintelligible).

Reeder:        …there were.., there’s at least one Capitol Hill police officer outside and then I think…


                                                   21
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 23 of 140




Locke:         (Whispers). (Unintelligible).

Reeder:        …five or six just inside the front door on either side of the wall…

Locke:         (Whispers). (Unintelligible).

Locke:         (In background). Hmph hmph.

Reeder:        …and I asked one of them…,

Locke:         (Whispers). Hmph hmph.

Reeder:        …you know, is there a bathroom in here and he replied no sir.

Locke:         (Whispers). Hmph hmph.

Reeder:        Um, I guess he said outside. I didn’t catch that until we do the video but…

Locke:         (Whispers). Yeah, yeah.

Reeder:        …I was kind of like of course there’s bathrooms in here…

Thoman:        Hmph hmph.

Reeder:        …and where are all these people going so…

Locke:         (Whispers). Oh yeah.

Reeder:        …I expected when I walk through that door that…,

Locke:         (Whispers). Uh huh.

Reeder:        …um.., there was some kind of a security check...

Locke:         (Whispers). Yeah.

Reeder:        …like kind of like you have here…,

Thoman:        Hmph hmph.

Locke:         (Whispers). (Unintelligible).

Reeder:        …you know, magnetometers and all that stuff or…

Locke:         (Whispers). Yeah.

Reeder:        …was somewhere…


                                                    22
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 24 of 140




Locke:         (Whispers). Yeah.

Reeder:        …but I just wanted to get away and…, and water and clear up my eyes…

Thoman:        Hmph hmph.

Reeder:        …from all the tear gas…

Locke:         (Whispers). Hmph hmph.

Reeder:        …so…

Thoman:        So…

Reeder:        …um…

Thoman:        …ah.., real quick, at that door, you said…

Locke:         (Whispers). Hmph hmph. Hmph hmph.

Thoman:        …when you came up upon the door, the door was already open or did you see any kind
               of altercation when you were at the door?

Reeder:        No, no altercation.

Thoman:        Okay.

Reeder:        There were…

Locke:         (Whispers). Hmph hmph.

Reeder:        …people freely walking in and out probably about ah..,

Locke:         (Whispers). (Unintelligible).

Reeder:        …ten people as you can see on my video and again, there was a guard outside, the doors
               were wide open.

Thoman:        Hmph hmph.

Locke:         (Whispers). Hmph hmph.

Reeder:        I walked up.., I kind of hesitated. I.., I took I think three videos.

Locke:         (Whispers). Right.

Thoman:        Hmph hmph.


                                                     23
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 25 of 140




Reeder:        So I was kind of hesitant but they were just standing there on…

Locke:         (Whispers). Hmph hmph.

Reeder:        …either side..,

Locke:         (Whispers). Uh huh.

Reeder:        …you know, just letting people walk in. They didn’t say…

Locke:         (Whispers). Hmph hmph.

Reeder:        …no, don’t come in here or you gotta leave…

Thoman:        Hmph hmph.

Reeder:        …or it’s restrict…, whatever…,

Locke:         (Whispers). Uh huh.

Reeder:        …so…

Thoman:        (Whispers). Hmph hmph.

Reeder:        …um.., I walked in..,

Locke:         (Whispers). Uh huh.

Reeder:        …asked him that and then I opened up the doors…

Locke:         (Whispers). Right.

Reeder:        …and I just saw a hallway and I saw people up at the top there so I walked up the.., the
               staircase alone.

Locke:         (Whispers). Yeah.

:              Hmph hmph.

Reeder:        Um.., and.., and by the way, I went down there alone to D. C.

Locke:         (Whispers). Uh huh.

Reeder:        Um…

:              (Slight Laugh).

Locke:         (Whispers). (Unintelligible).

                                                  24
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 26 of 140




Reeder:        I kind of like to backtrack.

Locke:         Yeah.

Reeder:        I’m not a Trump fan. I don’t know if you.., you know..,

Thoman:        (Whispers). Hmph hmph.

Reeder:        …and you probably saw on my social media…

Thoman:        Hmph hmph.

Reeder:        …I have stuff that I cut and, you know..,

Thoman:        Hmph hmph.

Reeder:        …whatever, repost, whatever, on Fa…

Locke:         (Whispers). (Unintelligible).

Reeder:        But you can tell that…

Locke:         (Whispers). (Unintelligible).

Reeder:        …and I mean if it goes… Did you meet… You know that I’m not…

Locke:         (Whispers). Hmph hmph.

Reeder:        …like a member of any kind of radical group organization, um, political group, anything
               like that. To this day, I don’t even know…

Locke:         Hmph hmph.

Reeder:        …what Q’Anon is…

Thoman:        (Slight Laugh).

Reeder:        …or…

Locke:         (Slight Laugh).

Reeder:        I don’t even wanna know what it is.

Thoman:        So s…

Reeder:        I’m not a Trump fan.


                                                   25
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 27 of 140




Thoman:        Hmph hmph.

Locke:         (Whispers). Uh huh.

Reeder:        I was.., I was…

Locke:         (Whispers). Hmph hmph.

Reeder:        …concerned about the elections based on what was…

Thoman:        Hmph hmph.

Reeder:        …being said on T.V. and not just, you know..,

Thoman:        Hmph hmph.

Reeder:        …Fox and CNN.

Thoman:        S…, so since we’re on…

Locke:         Hmph hmph.

Thoman:        …this topic and it’s something that I was going to get to later..,

Reeder:        Yeah.

Thoman:        …um.., after we “painted the picture” of what…

Locke:         (Whispers). Hmph hmph.

Thoman:        …you want for that day and what you saw.

Locke:         (Whispers). Hmph hmph.

Thoman:        Um, what would you describe your ideology? Obviously, again, to.., complete caveat..,

Locke:         (Whispers). (Unintelligible).

Thoman:        …even people that ardent Trump supporters.., like that is not…

Locke:         (Whispers). Yeah.

Thoman:        …why we…

:              (Unintelligible).

Thoman:        …are talking to anybody…,


                                                   26
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 28 of 140




Reeder:        Okay.

Thoman:        …right? You can be…

Locke:         (Whispers). Uh huh.

Thoman:        …affiliated with ever.., whatever political party.., have whatever beliefs…

Reeder:        Hmph hmph.

Thoman:        …you have and that’s completely fine.

Reeder:        Hmph hmph.

Thoman:        We’re…

Locke:         (Whispers). Yeah.

Thoman:        …tryin’ to figure out why people…

Locke:         (Whispers). Uh huh.

Thoman:        …were inside the building that day. We’re looking…

Locke:         (Whispers). (Unintelligible).

:              (Unintelligible).

Thoman:        …particularly at um..,

Reeder:        Hmph hmph.

Thoman:        …you know, conspiracies…

Locke:         (Whispers). Hmph hmph.

Thoman:        …to breach the capital…

Reeder:        Yeah.

Thoman:        …um.., and all of that.

Locke:         (Whispers). Hmph hmph.

Thoman:        So when I ask a question why were you there and what is your ideology, I’m just talking
               broadly, how would you describe yourself?

Locke:         (Whispers). (Unintelligible).

                                                   27
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 29 of 140




Reeder:        So…

Locke:         (Makes unintelligible sound).

Reeder:        …um..,

Locke:         (Whispers). Right.

Reeder:        I would say contribu… I’m.., I’m.., been a registered Democrat for m…, you know, my
               whole life pretty much and um.., I… (Slight Laugh).

Locke:         (Unintelligible).

Reeder:        I’ve said this so many times to my friends. I did.., I don’t like the man Trump…

Locke:         Uh huh.

Reeder:        …but I like what was happening in America. I like the message of “Make America Great
               Again.”

Thoman:        Hmph hmph.

Reeder:        People believing in our country instead of…,

Locke:         (Whispers). Yeah.

Reeder:        …you know, hating it.

Locke:         (Whispers). Yeah.

Reeder:        Um, so I like that. Um.., I l…,

Locke:         (Whispers). Hmph hmph.

Reeder:        …I thought that…

Locke:         (Whispers). Hmph hmph.

Reeder:        …it wasn’t him doing a good job, it was the people that he hired did a good job for our
               country.

Locke:         (Whispers). Uh huh.

Reeder:        Um, in contrast, I didn’t..,

Locke:         (Whispers). Hmph hmph.


                                                  28
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 30 of 140




Reeder:        …particularly like my party’s nominee…

Locke:         (Whispers). Hmph hmph.

Reeder:        …and what he could possibly do…

Locke:         (Whispers). Hmph hmph.

Reeder:        …so um..,

Locke:         Hmph hmph.

Reeder:        …you know, ah…,

Locke:         (Takes a breath).

Reeder:        When I back up all this stuff.., (takes a breath).., and I think about it..,

Locke:         (Whispers). (Unintelligible).

Reeder:        ..so many times…,

Locke:         (Whispers). Uh huh.

Reeder:        …and it’s import… This is very important.

Locke:         (Whispers). (Unintelligible).

Reeder:        I’m not a victim t… I.., I don’t wanna claim to be a victim of anything.

Locke:         Yeah.

Reeder:        Nothing. I’m a victim of my own stupid choices…

Thoman:        Hmph hmph.

Locke:         (Whispers). Yeah.

Reeder:        …and.., and actions….

Locke:         (Whispers). Yeah.

Reeder:        …that I deeply, deeply regret…

Locke:         (Whispers). Hmph hmph.

Reeder:        …’cause it has changed my life forever.


                                                     29
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 31 of 140




Locke:         (Whispers). Uh huh.

Reeder:        Um..,

Locke:         (Whispers). (Unintelligible).

               (Background Noise).

Reeder:        But I don’t…

Locke:         Nah. (Sighs).

Reeder:        (Sighs).

Locke:         (Whispers). (Unintelligible).

Reeder:        The… So I don’t wanna blame the media but I think that, that’s…

Locke:         (Whispers). (Unintelligible).

Reeder:        …where it all started was watching the news.

Thoman:        Hmph hmph.

Locke:         (Whispers). (Unintelligible).

Reeder:        From moths and months prior to the election and everything and then on Facebook,
               people bantering…, you know..,

Locke:         (Whispers). Hmph hmph.

Reeder:        …back and forth.

Locke:         (Whispers). Yeah, yeah, yeah.

Reeder:        All my friends are.., are also Democrat and liberal.

Locke:         (Whispers). (Unintelligible).

Reeder:        Um, so there was that…

Locke:         Hmph hmph.

Reeder:        …kind of ah, banter back and forth but…

Locke:         (Whispers). (Unintelligible).

Reeder:        …in retrospect, and.., and looking at things..,

                                                   30
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 32 of 140




Locke:         (Whispers). Yeah, yeah.

Reeder:        …I watch too much news.

Thoman:        (Laughs).

Reeder:        I do…

Locke:         (Whispers). Hmph hmph.

Reeder:        …and so when you asked that question..,

Thoman:        Hmph hmph.

Reeder:        …like what.., what…

Locke:         (Whispers). (Unintelligible).

Reeder:        It was listening to the news and having this belief and knowledge of what was going on…

Locke:         (Whispers). Uh huh.

Reeder:        …and kind of being frustrated and.., and questioning was the election stolen, ah, you
               know, because at that time, it was…

Thoman:        Hmph hmph.

Reeder:        …all that.., that’s was..,

Locke:         (Whispers). Right.

Reeder:        “…the heat of the thing” and I think that’s what…

Locke:         (Whispers). Uh huh.

Reeder:        …brought a lot of people there so when you asked that question..,

Locke:         (Whispers). Yeah.

Reeder:        …I think a lot of people were there…

Locke:         (Whispers). Right.

Reeder:        …and when I was in the kind of ellipse people were talking about, you know, oh, the
               election was stolen…

Thoman:        Hmph hmph.

                                                  31
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 33 of 140




Reeder:        …or.. or, you know, Trump is still our President.., all that stuff.

               (Background Noise).

Locke:         (Whispers). Hmph hmph.

Reeder:        So…,

Locke:         (Whispers). (Unintelligible).

Reeder:        …um…,

Thoman:        Do you believe the election was stolen?

Reeder:        No.

Locke:         (Whispers). Hmph hmph.

Reeder:        No. No.

Locke:         (Whispers). Uh huh.

Reeder:        Um.., at this… Ah… Now I don’t.

Thoman:        Hmph hmph.

Reeder:        Back then I had my doubts based on.., and.., and I…, I watch majority CNN actually. You
               know, I don’t watch…

Locke:         (Whispers). Uh huh.

Reeder:        …Fox News. I watch CNN or OAN or…

Locke:         (Whispers). Uh huh.

Reeder:        …ah, local news.

Locke:         (Whispers). Uh huh.

Reeder:        Um, but they had called into enough question…,

Locke:         (Whispers). Yeah.

Reeder:        …um.., was it stolen.

Thoman:        Hmph hmph.


                                                    32
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 34 of 140




Reeder:        At that point. Now I don’t think that it was.

Locke:         (Whispers). Uh huh.

Reeder:        Um..,

Locke:         (Sighs).

:              (Unintelligible).

Thoman:        So a skeptic maybe is a good word or…

Reeder:        I was skeptical but…

Thoman:        Hmph hmph.

Reeder:        …ah.., that’s based on the news feeding.., telling me this stuff.

Thoman:        Hmph hmph.

Locke:         (Whispers). (Unintelligible).

Reeder:        Um, and.., and I believed it, you know, but I was contrasting…

Locke:         (Whispers). Yeah.

Reeder:        …what I heard, you know, on CNN versus OAN or…,

Locke:         (Whispers). (Unintelligible).

Reeder:        …or even ah.., you know, the.., the Fox thing.

Locke:         (Whispers). Yeah, yeah, yeah.

Reeder:        But that’s not really why I was down there.

Thoman:        Hmph hmph.

Reeder:        Um, I was just own there to, you know..,

Locke:         (Whispers). Uh huh.

Reeder:        …be part of the crowd and then…,

Locke:         (Whispers). (Unintelligible).

Reeder:        …my r…, in my original plan was after the.., the Trump speech…


                                                   33
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 35 of 140




Locke:         (Whispers). (Unintelligible).

Reeder:        …was to walk towards either the Lincoln Memorial or towards the Jefferson
               Monument…

Locke:         (Unintelligible).

Reeder:        …and just have a good day because it was a nice day.

Locke:         (Whispers). (Unintelligible).

Reeder:        Um, but then again, I made that decision.

Locke:         (Whispers). (Unintelligible).

Reeder:        It was kind of penned in with all the fences and stuff…

Locke:         Uh huh.

Reeder:        …and I don’t wanna use those as an excuse but everyone was walking down
               Constitution Avenue you said it was…

Thoman:        Hmph hmph.

Locke:         (Whispers). Ah, yeah.

Reeder:        …and I was just following. I just figured, okay, well…

Locke:         (Whispers). Hmph hmph.

Reeder:        …I’ll either break away…

Locke:         (Whispers). Hmph hmph.

Reeder:        …and go to the Smithsonian or walk around the mall and then go to the Smithsonian
               Metro…

Locke:         (Whispers). (Unintelligible).

Reeder:        …or go down to the Capitol and go to the Union Station Metro.

Thoman:        Hmph hmph.

Locke:         (Whispers). (Unintelligible).

Reeder:        Um.., so I decided to follow the crowd stupidly.

Locke:         (Whispers). (Unintelligible).

                                                   34
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 36 of 140




Reeder:        Um, (slight laugh).

Locke:         (Whispers). Yeah.

Reeder:        I just…, you know, I had heard of “herd mentality” before but I never…

Locke:         (Whispers). Hmph hmph.

Reeder:        …really thought of the definition…

Thoman:        Hmph hmph.

Reeder:        …until I became part of that.

Locke:         (Whispers). Uh huh.

Thoman:        So if I were to ask a question like what was your intent on going, what would.., how
               would you answer that?

Reeder:        To be part of the.., the crowd and then to have.., have.., have a nice walk…

Thoman:        Hmph hmph.

Reeder:        …down in D. C.

Locke:         (Whispers). Yeah.

Reeder:        Um.., I didn’t know there were plans on marching to the Capitol.

Thoman:        Hmph hmph.

Locke:         (Whispers). Yeah.

Reeder:        Um, I didn’t hear that on the news that morning.

Locke:         (Whispers). Uh huh.

Reeder:        Um, you know, that morning I was just making my coffee…

Locke:         (Whispers). Uh huh.

Reeder:        …and just had the T.V. on…

Thoman:        Hmph hmph.

Locke:         (Whispers). (Unintelligible).


                                                    35
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 37 of 140




Reeder:        …and in the background was saying oh, the…,

Locke:         (Whispers). Uh huh.

Reeder:        …you know, they’re saying that there would be a half a million or…,

Locke:         (Whispers). Hmph hmph.

Reeder:        …you know, a million people there or…

Locke:         (Whispers). (Unintelligible).

Reeder:        …you know, and all this stuff last time…

Locke:         Hmph hmph.

Reeder:        …but you’ll see Trump and…

Locke:         (Whispers). Hmph hmph.

Reeder:        …blah, blah, blah, blah, blah, so…

Locke:         (Whispers). (Unintelligible).

Reeder:        …I thought that I was gonna miss it but I’d get down there at the end. That’s why I
               wasn’t.., didn’t have any plans to get there early…

Thoman:        Yeah.

Reeder:        …so…

Locke:         (Whispers). Uh huh.

Reeder:        …ah…

Thoman:        Did you tell anybody else that you had decided to go down? I know you said you had
               talked to a friend…

Reeder:        Yeah.

Thoman:        …about going together but you said you went by yourself. Did you tell anybody that
               morning hey…

Locke:         Hmph hmph.

Thoman:        …I wanna go down to D. C.

Reeder:        Yes.

                                                    36
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 38 of 140




Locke:         (Whispers). Yeah, yeah.

Thoman:        And who…,

Reeder:        Yes.

Thoman:        …who did you tell?

Locke:         (Whispers). Hmph hmph.

Reeder:        Ah, the same guy. Hi.., his name is Bob. I don’t know his last name. He’s just a client
               from… I work at Fed Ex…

Locke:         Hmph hmph.

Reeder:        …as a driver…

Locke:         (Whispers). Uh huh.

Reeder:        …and um.., I was always delivering packages, ah, to his house and stuff like that…

Locke:         (Whispers). Uh huh.

Reeder:        …so just…

Locke:         (Whispers). Hmph hmph.

Reeder:        …friendly, you know, conversation like hey, how’s it goin’, you know, oh, beautiful
               daughter...

Thoman:        Hmph hmph.

Locke:         (Whispers). Uh huh.

Reeder:        …type thing.

Locke:         (Whispers). Uh huh.

Reeder:        So um..,

Locke:         (Whispers). Hmph hmph. (Unintelligible).

Reeder:        …he had asked me um.., if I was going down to see the Trump rally and I was like no, no.

Locke:         (Whispers). Hmph hmph.

Reeder:        It totally…

                                                  37
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 39 of 140




Locke:         (Whispers). Hmph hmph.

Reeder:        …didn’t wanna go…

Locke:         (Whispers). Uh huh.

Reeder:        …or anything but that morning, I decided to go so I called him up and I said hey, are you
               going down to the Trump rally…

Locke:         (Whispers). Uh huh.

Thoman:        Hmph hmph.

Reeder:        …and he’s like nah, I don’t think so and I said okay, well I just see it on the news so he’s
               like why, do you wanna go…

Locke:         (Whispers). Hmph hmph.

Reeder:        …and I said well I was thinkin’ about goin’ down and checkin’ it out and then goin’, you
               know, to other places around in D. C..., walk around ‘cause it’s a nice place. I do it…

Thoman:        Hmph hmph.

Reeder:        …all the time.

Locke:         (Whispers). Uh huh.

Reeder:        So he said well if you’re goin’, I’ll, you know, maybe I’ll meet you down there so…,

Locke:         (Whispers). Hmph hmph.

Reeder:        …you know, we met down there and that’s…

Locke:         (Whispers). Uh huh.

Reeder:        I have pictures of…

Locke:         (Whispers). Hmph hmph.

Reeder:        …him and I together.

Locke:         (Whispers). Hmph hmph.

Reeder:        I.., I haven’t talked to him since.

Locke:         (Whispers). Hmph hmph.


                                                     38
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 40 of 140




Reeder:        Um…,

Locke:         (Whispers). Hmph hmph.

Reeder:        …the ah… No, I.., I did talk to him once since…

Locke:         (Whispers). (Unintelligible).

Reeder:        …ah, but didn’t talk-talk to him.

Thoman:        Hmph hmph.

Locke:         (Whispers). Hmph hmph.

Reeder:        Um, I just called him up…

Thoman:        (Whispers). Hmph hmph.

Reeder:        …I think after ah.., I saw my picture I think…

Thoman:        Hmph hmph.

Reeder:        …and I said…

Thoman:        (Whispers). Hmph hmph.

Reeder:        …hey, yeah, ah.., they have a picture of me in the Capitol…

Locke:         (Whispers). Hmph hmph.

Reeder:        …and stuff like that…

Thoman:        Hmph hmph.

Locke:         Hmph hmph. So…

Reeder:        So he’s like well he didn’t go and he wasn’t there, you know…,

Thoman:        Hmph hmph.

Reeder:        …and stuff like that…

Thoman:        Hmph hmph.

Reeder:        …so…

Thoman:        Where did…


                                                   39
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 41 of 140




Reeder:        …he didn’t have anything to worry about.

Thoman:        Where did you meet up with him?

Reeder:        Um, the Metro Station…

Thoman:        Hmph hmph.

Reeder:        …down..,. down there…

Locke:         (Whispers). Hmph hmph.

Reeder:        …and he…

Locke:         (Whispers). Yeah.

Reeder:        Him and I got separated on the walk back to the Capitol…

Thoman:        Hmph hmph.

Reeder:        …because I.., I went to the ah.., the reflecting pool part…

Thoman:        Hmph hmph.

Locke:         (Whispers). Hmph hmph.

Reeder:        …and then that’s pretty much…

Locke:         (Whispers). Hmph hmph.

Reeder:        …the last time that I saw him…

Locke:         (Whispers). Hmph hmph.

Thoman:        Gotcha.

Reeder:        …until…

Locke:         (Whispers). Uh huh.

Reeder:        …when I left I called and was headed back to the ah.., Union Station…

Locke:         (Whispers). Hmph hmph.

Reeder:        …and I called to see…,

Locke:         (Whispers). Hmph hmph.


                                                   40
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 42 of 140




Reeder:        …you know, where he was…

Thoman:        Hmph hmph.

Locke:         (Whispers). Hmph hmph.

Reeder:        …so um… Anyway…,

Locke:         (Whispers). (Unintelligible).

Thoman:        Um, did he… And you said that he did or did not go inside the Capitol?

Reeder:        He did not.

Locke:         (Whispers). Hmph hmph.

Reeder:        No. He did not so um.., I don’t know…

Locke:         (Whispers). Hmph hmph.

Reeder:        I didn’t even know I talked to him where.., where he went…,

Thoman:        Hmph hmph.

Reeder:        …I.., but he said that he wasn’t..,

Locke:         (Unintelligible).

Reeder:        …you know, in any part of that mess or…

Locke:         (Whispers). (Unintelligible).

Thoman:        Hmph hmph.

Reeder:        …mob or go into the Capitol or anything like that.

Thoman:        Hmph hmph.

Locke:         (Whispers). (Unintelligible).

Thoman:        So since we are on the topic, do you know anybody else that was inside?

Reeder:        No, no.

Thoman:        Hmph hmph.

Reeder:        I didn’t talk to anyone…


                                                     41
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 43 of 140




Locke:         (Whispers). (Unintelligible).

Reeder:        When I was down there, the only person that I.., I talked to was him for just b.., brief
               moment at the.., at the ah.., thing…

Thoman:        Hmph hmph.

Locke:         (Whispers). Hmph hmph.

Reeder:        …and then maybe walking down there, you know, I don’t even remember…

Thoman:        (Whispers). Hmph hmph.

Reeder:        ….harmless conversations or anything like that.

Locke:         (Whispers). Hmph hmph.

Reeder:        Nothin’ pro-Trump or anything.

Locke:         (Whispers). Hmph hmph.

Reeder:        Ah, but I didn’t talk to anyone.

Locke:         (Whispers). (Unintelligible).

Reeder:        I didn’t see anyone else that I knew.

Thoman:        Hmph hmph.

Locke:         (Whispers). Hmph hmph.

Reeder:        Um…,

Locke:         (Whispers). Hmph hmph.

Reeder:        …you know, when I was in the.., inside the Capitol, I didn’t touch anything. You heard
               me yelling…,

Locke:         (Whispers). Uh huh.

Reeder:        …you know, don’t destroy anything and I’ll get to that in a second ‘cause I heard
               someone else sayin’ somethin’..,

Locke:         (Whispers). Uh huh.

Reeder:        …and I felt a need to like shout out…

Locke:         (Whispers). Hmph hmph.

                                                   42
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 44 of 140




Reeder:        …to everyone like don’t…

Thoman:        Hmph hmph.

Reeder:        …destroy anything ‘cause…

Locke:         (Whispers). Uh huh.

Reeder:        …we were in that ah.., hall of statues I think it’s called.

Thoman:        Rotunda?

Locke:         (Whispers). Uh huh.

Reeder:        Ah, no, it was the one right, right next to it.

Thoman:        Oh yeah, yeah.

Reeder:        Yeah.

Locke:         (Whispers). Uh huh.

Thoman:        Hmph hmph.

Reeder:        And um…,

Locke:         (Whispers). Hmph hmph.

Reeder:        So I heard say.., someone say somethin’ like they…

Thoman:        Hmph hmph.

Reeder:        Get up on that statue and I’ll take a picture of you and I was like, you know, this place is
               sacred.

Locke:         (Lower voice). Hmph hmph. (Whispers). Yeah.

Reeder:        Have you.., have you been in The Rotunda?

:              (Whispers). (Unintelligible).

:              No.

Reeder:        Okay, so…

:              Hmph hmph. (Or a background noise).


                                                     43
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 45 of 140




Reeder:        …when I walked up the stairs…,

Locke:         (Whispers). Uh huh.

Reeder:        …um.., I thought there was gonna be some kind of security check or anything like that.

Locke:         (Whispers). Yeah.

Reeder:        Um, instead…,

Thoman:        Hmph hmph.

Reeder:        …I find myself in like one of the most beautiful places I’ve ever been…

Locke:         (Whispers). Yeah, yeah.

Reeder:        …and I’m literally there just spinning in circles with my camera in disbelief checking…

Thoman:        Hmph hmph.

Reeder:        …the place out…

Locke:         (Whispers). Hmph hmph.

Reeder:        …and ah.., the people… I think this was very early on. Ah…,

Locke:         (Whispers). Hmph hmph.

Reeder:        …I don’t know how…

Locke:         (Whispers). Oh yeah.

Reeder:        …all those people got in there.

Locke:         (Whispers). Yeah.

Reeder:        Um, they said they.. they got in the front door.., that they were let in the front door of
               the Capitol where I came in the back door of the Capitol…

Locke:         (Whispers). Hmph hmph.

Reeder:        …’cause when I came in the Rotunda…,

Locke:         (Whispers). Hmph hmph.

Reeder:        …there was probably about fifty people…

Locke:         (Whispers). Hmph hmph.

                                                   44
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 46 of 140




Reeder:        …already in there.

Thoman:        Hmph hmph.

Locke:         (Whispers). (Unintelligible).

Reeder:        Um..,

Locke:         (Whispers). (Unintelligible).

Reeder:        So I got to the top of the stairs…,

Locke:         (Whispers). Yeah.

Reeder:        …um.., I was completely blown away by the Rotunda and everything so I stayed in there
               for several minutes taking ah, pictures…

Locke:         (Whispers). All right.

Reeder:        …and then um.., I headed…

Locke:         (Whispers). (Unintelligible).

Reeder:        (Sighs). This part I can’t remember.

Locke:         (Unintelligible).

Reeder:        Um..,

Locke:         (Whispers). Hmph, hmph, hmph.

Reeder:        …I think I asked the.., a Capitol Hill police officer…,

Locke:         (Whispers). Uh huh.

Reeder:        ..um.., um.., w…, if there were any..,

Locke:         (Whispers). Hmph hmph.

Reeder:        …where the bathrooms were.

Locke:         (Whispers). Hmph hmph.

Reeder:        He said I don’t know and he just kept on walkin’. I was walkin’ with him…

Locke:         (Whispers). Hmph hmph.


                                                     45
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 47 of 140




Reeder:        …and we walked from The Rotunda right next-door into that um..,

Locke:         (Whispers). Hmph hmph.

Reeder:        …hall of statutes in… There’s a video of me, you know, filming that as I…

Thoman:        Hmph hmph.

Reeder:        …walk in…

Locke:         (Whispers). Hmph hmph.

Reeder:        …and the Capitol Hill police officer’s (s) right in front of me…

Locke:         (Whispers). Uh huh.

Reeder:        …walking…

Locke:         (Whispers). Uh huh.

Reeder:        …and we come down to the hallway where it gets crowded and I’m looking at all the
               people down there…

Locke:         (Whispers). Right.

Reeder:        …and apparently, that’s where…

Locke:         (Whispers). Hmph hmph.

Reeder:        ..the doors like lead down the hallway towards the House Chambers is…

Locke:         (Whispers). Hmph hmph.

Reeder:        …but they were closed. People backed up. I took ah..,

Locke:         (Whispers). Hmph hmph.

Reeder:        …ah.., a video there…

Locke:         (Whispers). Hmph hmph.

Reeder:        …really quick and a couple pictures…

Locke:         (Whispers). Hmph hmph.

Thoman:        Hmph hmph.

Reeder:        …and then I left and I went back to the Rotunda…

                                                    46
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 48 of 140




Locke:         (Whispers). Hmph hmph.

Reeder:        …and went the oppo…,

Locke:         Hmph hmph.

Reeder:        …tried to go the opposite way but soon as I got…

Locke:         Hmph hmph.

Reeder:        …to the door of the Rotunda…

Locke:         (Whispers). Hmph hmph.

Reeder:        …going towards the Senate side..,

Locke:         (Whispers). Uh huh.

Reeder:        …you could see all this gas…

Thoman:        Hmph hmph.

Reeder:        …and stuff…

Locke:         (Whispers). Right.

Reeder:        …and that’s what I filmed…

Locke:         (Whispers). Hmph hmph.

Reeder:        …and said…

Locke:         (Whispers). Uh huh.

Reeder:        …they’re…, they’re gassing in the Capitol or tear gassing in the Capitol…

Locke:         (Whispers). Right.

Reeder:        …and stuff. I didn’t…, you know…,

Locke:         (Whispers). Hmph hmph.

Reeder:        …go down that hallway. I…. It.., it.., it’s me going back…

Locke:         (Whispers). Hmph hmph.

Reeder:        …into the Rotunda…

                                                   47
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 49 of 140




:              (Background Noise).

Reeder:        …and then I believe from there…,

Locke:         (Unintelligible).

Reeder:        …I walked out and I saw two police officers. The officers walked down…

Locke:         (Whispers). Uh huh.

Reeder:        …a hallway…

Locke:         (Whispers). Hmph hmph.

Reeder:        …and I walked in after…

Locke:         (Whispers). Hmph hmph.

Reeder:        …them and I asked them where a bathroom was…

Locke:         (Whispers). Hmph hmph.

Reeder:        …and they said, ah, there wasn’t one here…

Locke:         (Whispers). Hmph hmph.

Reeder:        …and then I had to go back the other way…,

Locke:         (Whispers). Hmph hmph.

Reeder:        …go back around the other way so went back…

Locke:         (Whispers). Yeah.

Reeder:        …into the Rotunda…

Locke:         Hmph hmph.

Reeder:        …and then back down another hallway…

Locke:         Uh huh.

Reeder:        …and that’s when I saw…

Locke:         (Whispers). (Unintelligible).

Reeder:        …Nancy Pelosi’s room. Said “Speaker of the House” on the thing…

                                                  48
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 50 of 140




Locke:         (Whispers). Uh huh.

Reeder:        …so I took a picture of it but I didn’t go near it.

Thoman:        Hmph hmph.

Reeder:        I was standing in the hallway and I never went within fifteen feet of that…

Locke:         (Whispers). Uh huh.

Reeder:        …ah, go in…

Thoman:        Did you go into anybody’s offices?

Reeder:        No, no offices. No. I didn’t go anywhere that I wasn’t supposed to..,

Thoman:        (Whispers). Right.

Reeder:        …didn’t touch anything. I didn’t even touch ah..,

Locke:         (Whispers). Uh huh.

Reeder:        …the walls while I was in there.

Locke:         (Whispers). Hmph, hmph, hmph.

Reeder:        Um..,

Locke:         Hmph hmph.

Reeder:        …so I took a picture…

Locke:         (Whispers). Right.

Reeder:        …and then I went back towards where those guards were…

Locke:         (Whispers). (Unintelligible).

Reeder:        …ah, before and.., to ask them but…

Locke:         (Whispers). Hmph hmph.

Reeder:        …there was a girl that had walked…

Locke:         (Whispers). Right.

Reeder:        …out of this door..,

                                                     49
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 51 of 140




Locke:         (Whispers). Hmph hmph.

Reeder:        …this doorway that led out to the balcony of the Capitol…

Locke:         (Whispers). Uh huh.

Reeder:        …so.., and she had said somethin’ like, you know, ah..,

Locke:         (Whispers). Hmph hmph.

Reeder:        …great view from there.

Thoman:        Hmph hmph.

Locke:         (Whispers). Uh huh.

Reeder:        So I looked and I went through the doors…

Locke:         (Whispers). Hmph hmph.

Reeder:        …and I took some pictures from the balcony of the crowd and the police…

Locke:         (Whispers). Hmph hmph.

Reeder:        …and everything that was happening…, ah.., video and, and police…

Locke:         (Whispers). Hmph hmph.

Reeder:        …and then I left there…

Locke:         (Whispers). Hmph hmph.

Reeder:        …and I went back to the Rotunda and they had closed the doors I believe at that point…

Locke:         (Whispers). Hmph hmph.

Reeder:        …and people were like they’ve trapped us in here…

Locke:         Yeah. (Whispers). Hmph hmph.

Reeder:        …so I was like oh God, so I saw a…

Locke:         (Whispers). Hmph hmph.

Reeder:        …Capitol Hill Police guard go down this hallway and I went after him and I was like hey,
               can you..,


                                                    50
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 52 of 140




Locke:         Hmph hmph.

Reeder:        …you know, tell me how to get out of here?

Thoman:        Hmph hmph.

Locke:         (Whispers). Uh huh.

Reeder:        I just wanna get out of here.., I just wanna get out of here.

Locke:         (Whispers). Yeah, yeah, yeah, yeah.

Reeder:        So he led me down the long hallway.

Thoman:        Hmph hmph.

Reeder:        This is the…

Locke:         (Whispers). Uh huh.

Thoman:        Hmph hmph.

Reeder:        …spiral staircase from the Rotunda…

Locke:         Hmph hmph. Hmph hmph.

Reeder:        …down… There’s a long hallway that goes I guess the length of the Capitol…

Locke:         (Whispers). Right.

Reeder:        …and lets out at…

Locke:         (Unintelligible).

Reeder:        …whatta we gonna call it, the South Entrance?

Locke:         (Whispers). (Unintelligible).

Thoman:        That’s when you were taking a video out..,

Locke:         Hmph hmph.

Thoman:        …when you were outside?

Reeder:        No. Well…

Thoman:        (Whispers). Uh huh.


                                                   51
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 53 of 140




Reeder:        So he led me down the hallway.., this long hallway…

Locke:         (Whispers). Uh huh.

Reeder:        …and about…

Thoman:        Uh huh.

Reeder:        …half way down..,

Thoman:        (Whispers). Hmph hmph.

Reeder:        …he got a call on his thing and he said…

Locke:         (Whispers). (Unintelligible).

Reeder:        …I gotta go. He’s like see that h.., that door right down there? It was about… (Sighs). I
               guestimate a hundred feet away….

Locke:         (Whispers). Uh huh.

Reeder:        …and it was a door leading to the outside.., to the outside…

Locke:         (Whispers). Uh huh.

Reeder:        …and see that door out there…

Locke:         Hmph hmph.

Reeder:        …just keep heading for it and.., and go out that door and I said okay, thank you very
               much…,

Locke:         Hmph hmph.

Reeder:        …so he turned around…

Locke:         Hmph hmph.

Reeder:        …and he left and as I was walking down that…

Locke:         Hmph hmph.

Reeder:        …hallway…,

Locke:         (Whispers). Uh huh.

Reeder:        …I saw a large group of police officers appear…


                                                  52
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 54 of 140




Locke:         (Whispers). Uh huh.

Reeder:        …just in front of that door. They.., they came from a side hallway…,

Thoman:        Hmph hmph.

Reeder:        …appeared at that door..,

Thoman:        Hmph hmph.

Reeder:        ...so I paused for just a moment and I was like well I gotta get out…, I can’t go back…,

Locke:         (Whispers). Uh huh.

Reeder:        …so I kept on walking down that hallway and as I walked, that ah..,

Locke:         (Whispers). Uh huh.

Reeder:        …and got about twenty feet from the door.., twenty-five feet from the door…,

Locke:         (Whispers). Oh yeah.

Reeder:        …ah, the group of police officers there.., I looked down…

Locke:         (Whispers). Uh huh.

Reeder:        …and I saw…

Locke:         (Whispers). Hmph hmph.

Reeder:        …the ah.., woman that had gotten shot…

Thoman:        Hmph hmph.

Reeder:        …and she was laying there on the ground…, um…

Thoman:        (Whispers). Hmph hmph.

Reeder:        …and they were tending to her and then…

Thoman:        Hmph hmph.

Reeder:        …I kind of could see…,

Locke:         (Whispers). Uh huh.

Reeder:        …you know…,


                                                   53
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 55 of 140




Locke:         (Whispers). Uh huh.

Reeder:        …that she was not doing well.

Locke:         (Makes unintelligible sound).

Reeder:        Um.., so I walked out the door immediately and I proceeded around the Capitol…

Locke:         (Unintelligible). (Whispers). Uh huh.

Reeder:        ..to get back to the Mall to try and…, I was thinkin’ like go home.., go back to my friend
               or go home…

Thoman:        Hmph hmph.

Reeder:        …whatever.., just go…

Thoman:        (Whispers). Uh huh.

Reeder:        …and as I walked around, there was a whole, ah, group of police officers probably…

Locke:         (Sighs).

Reeder:        …fifty of them or so…,

Locke:         (Whispers). (Unintelligible).

Reeder:        …and this is what I’m filming…

Locke:         (Whispers). Uh huh.

Reeder:        …and um.., I just wanted to get back to the mall and they said no, you can’t come this
               way and I said well how do you get out of here. They told me to come…

Thoman:        Hmph hmph.

Reeder:        …this way and all that stuff. He said well…

Locke:         (Whispers). (Unintelligible).

Reeder:        And then…

Locke:         Hmph hmph.

Reeder:        …I think an undercover officer…

Locke:         (Whispers). Yeah.


                                                   54
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 56 of 140




Reeder:        …said here, I’ll take you guys with… There’s like someone else with me…

Locke:         (Whispers). Yeah.

Reeder:        …I believe…

Locke:         (Whispers). (Unintelligible).

Reeder:        …ah..,

Locke:         (Whispers). (Unintelligible).

Reeder:        …like walking near me.

Locke:         (Whispers). (Unintelligible).

Thoman:        Did you know that person or where’s the (Unintelligible)?

Reeder:        No, no, no, they weren’t even in the building with me.

Thoman:        Hmph hmph.

Render:        I think they were…

Locke:         (Whispers). Hmph hmph.

Reeder:        Like when I walked out the building here, I think they were…

Locke:         (Whispers). Hmph hmph.

Reeder:        …kind of like just kind of walking behind me…

Locke:         (Whispers). Uh huh.

Reeder:        …and um.., when I asked the police like how to.., you know, I just wanna go back to the
               mall.., they said no, you gotta go back the other way…

Locke:         (Whispers). (Unintelligible).

Reeder:        …and I said well they.., they said that, you know, I was supposed to come this way and
               they said just go back…

Thoman:        Hmph hmph.

Reeder:        …and then a guy said I’ll.., I’ll take you.

Thoman:        Hmph hmph.


                                                      55
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 57 of 140




Reeder:        I think that’s on the video…

Thoman:        Hmph hmph.

Reeder:        …or somethin’ like that…,

Locke:         (Whispers). (Unintelligible).

Reeder:        …and um..,

Locke:         (Whispers). Hmph hmph.

Reeder:        …when I turned.., we started walkin’.., there was another…

Locke:         Hmph hmph.

Reeder:        …person, you know, random person or somethin’ there I guess…,

Locke:         (Whispers). (Unintelligible).

Reeder:        …and they started walkin’ with us and then he said, you know, just go towards the
               ambulance…

Locke:         (Whispers). Right.

Reeder:        …and around that way…

:              (Background Noise).

Reeder:        …so I went back around…

Locke:         (Whispers). Uh huh.

Reeder:        …the Capitol and that led me um..,

Locke:         (Whispers). (Unintelligible).

Reeder:        …past the… I saw…

Thoman:        Hmph hmph.

Reeder:        …the.., them bring the woman out on a.., on a gurney…

Locke:         (Whispers). (Unintelligible).

Reeder:        …and put her into the ambulance…

Locke:         (Whispers). Uh huh.

                                                    56
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 58 of 140




Reeder:        …and…

Locke:         (Sighs).

Reeder:        …so there’s a whole…

Locke:         Uh huh.

Reeder:        …mess of people over there…

Locke:         (Whispers). Uh huh.

Reeder:        …but as I looked at the front of the Capitol, I kind of… I thought everyone was on the
               back side of the Capitol but there was a whole bunch of people…

Thoman:        Hmph hmph.

Reeder:        …so…

Locke:         (Whispers). (Unintelligible).

Reeder:        ..I started takin’ pictures. You see from the corner, ah, of the Capitol.

Locke:         (Whispers). Uh huh.

Reeder:        I started taking…

Thoman:        Hmph hmph.

Reeder:        …pictures of the people up on the steps…,

Locke:         (Whispers). Yeah.

Reeder:        …as they keep on walking around…, then I go to the front steps…

Locke:         (Whispers). (Unintelligible).

Reeder:        …and I’m taking pictures of the masses of people…

Thoman:        Hmph hmph.

Locke:         (Whispers). Hmph hmph.

Reeder:        …that are gathered up on the steps in front of the capital…

Locke:         (Whispers). (Unintelligible).


                                                   57
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 59 of 140




Reeder:        …and to get a better picture, I go up half way up the steps...

Locke:         (Whispers). (Unintelligible).

Reeder:        …and I take pictures looking back on the front Capitol lawn, um, or the.., the.., the front
               of the Capitol I guess you call it.

Thoman:        Hmph hmph.

Locke:         (Whispers). Hmph hmph.

Reeder:        Um.., so I’m just taking pictures right and left…

Locke:         (Whispers). Hmph hmph.

Reeder:        …and I get up higher and people are…

Locke:         Uh huh.

Reeder:        …in there. Um…

Locke:         (Whispers). Hmph hmph.

Reeder:        …at the.., at the door…

Locke:         (Whispers). Hmph hmph.

Reeder:        …and they’re chanting things like let us in and USA, USA.

Locke:         (Whispers). Yeah, yeah, yeah.

Reeder:        By the way, um, so I read the report…

Locke:         (Whispers). Hmph hmph.

Reeder:        …and it said that I was heard chanting “Fight for Trump...”

Thoman:        Hmph hmph. (Whispers). Right.

Reeder:        …and that was not me.

Thoman:        Okay.

Reeder:        Okay? I mean I have the thing up and you hear someone I think is passing by and they s
               f… They yell “Fight for Trump...”

Locke:         (Whispers). (Unintelligible).


                                                   58
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 60 of 140




Reeder:        …and then they say it again…

Locke:         Hmph hmph.

Reeder:        …but it’s obvious they’re farther away.

Thoman:        So you’re sayin’ that was someone else?

Reeder:        That was someone else.

Thoman:        All right.

Reeder:        That I…

Thoman:        Was that someone with you or was that…

Reeder:        No, no, no, no, I wasn’t with anybody.

Locke:         (Whispers). (Unintelligible).

Reeder:        Ah, this was after the ah.., the tear gas and the bandstand when I got on…

Thoman:        Hmph hmph.

Reeder:        …the mezzanine. That’s right when I got on the mezzanine…

Locke:         (Whispers). Hmph hmph.

Reeder:        …for…

Locke:         (Whispers). (Unintelligible).

Reeder:        …even the bandstand so…

Locke:         (Whispers). Okay.

Reeder:        …um.., that was just someone else that was walking by yelling that that fit with the
               crowd.

Locke:         (Whispers). Yeah.

Reeder:        Um.., so…

Locke:         (Whispers). (Unintelligible).

Reeder:        …I’m up on the steps and I’m recording all these people. Again, there’s no T.V. cameras
               or anything.


                                                  59
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 61 of 140




Locke:         (Whispers). Hmph hmph.

Reeder:        I’m kind of feeling…

Locke:         (Whispers). Yeah.

Reeder:        And.., and I know that these people.., they’re.., they’re…, I read the stories about people
               saying like oh yeah, I was taking pictures like (Unintelligible).., they’re a reporter…

Thoman:        Hmph hmph.

Reeder:        …somethin’ like that.

Locke:         (Whispers). Hmph hmph.

Reeder:        I’m not claiming anything like that.

Thoman:        (Laughs).

Locke:         (Whispers). Uh huh.

Reeder:        I was just dealing with, you know…,

Locke:         (Whispers). Hmph hmph.

Reeder:        …anyone else does. So…

Locke:         (Whispers). Hmph hmph.

Reeder:        Um…

Thoman:        Yeah, we all… I mean we all walk around with computers in our pockets nowadays.

Locke:         Hmph hmph.

Reeder:        Yeah.

Thoman:        It’s pretty incredible that...

Locke:         (Whispers). Right.

Thoman:        I mean I’m dating myself but I, um, I only got a smart phone when I was in college…

Reeder:        Hmph hmph.

Thoman:        …and I’m talking.., it’s like my little cousins who are in high school..., they can’t believe…

Reeder:        Hmph hmph.

                                                      60
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 62 of 140




Thoman:        …what a flip phone was or…

Locke:         Hmph.

Thoman:        …the idea that they don’t have…

Locke:         (Whispers). Hmph hmph.

Reeder:        Hmph hmph.

Thoman:        The idea that…

Reeder:        Hmph hmph.

Thoman:        …we didn’t walk around with cameras in our.., you know, high quality digital cameras in
               our pockets and video cameras like showing them what a VHS tape looked like, right..,

Reeder:        (Laughs).

Thoman:        …a VHS recorder. Um…

Reeder:        A rewinding machine.

Thoman:        (Slight laugh in voice). Right, exactly. (Laughs).

Reeder:        I..,I have the… I have a meme that explains it perfectly…

Locke:         (Whispers). Hmph hmph.

Reeder:        …and that is…

Locke:         (Whispers). Hmph hmph.

Reeder:        …it’s a crowd of people all holding up their cell phones…

Bonsib:        Hmph hmph.

Locke:         (Whispers). Yeah.

Reeder:        …and in the distance in the sky, it’s a giant meteor streaking in…

Locke:         (Whispers). Hmph hmph.

Reeder:        …and the meme…

Thoman:        Hmph hmph.


                                                    61
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 63 of 140




Locke:         Hmph hmph.

Reeder:        …says what people will be doing at the end of the earth…

Thoman:        (Laughs).

Bonsib:        Hmph hmph.

Reeder:        …on the last day of the earth.

Locke:         (Whispers). (Unintelligible).

Thoman:        I believe that. (Laughs).

Reeder:        ‘Cause they’re gonna be filling that, you know?

Thoman:        Yeah.

Locke:         (Whispers). Yeah, yeah.

Thoman:        And (Unintelligible)…

Reeder:        So…,

Thoman:        …so…

Reeder:        …so I was filming that…,

Thoman:        Hmph hmph.

Reeder:        …um…, and…

Locke:         (Whispers). Hmph hmph.

Bonsib:        Hmph hmph.

Reeder:        …they were chanting let us in, let…,

Locke:         (Whispers). (Unintelligible).

Reeder:        …and doors open up…

Locke:         Hmph hmph.

Reeder:        …and everyone.., you can see it on my videos.., everyone’s clapping and cheering. Yay,
               yay, yah, so they’re lettin’ everyone in…

Locke:         (Whispers). Hmph hmph.

                                                  62
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 64 of 140




Reeder:        …and…

Locke:         (Whispers). Hmph hmph.

Thoman:        Who is…,

Reeder:        This…

Thoman:        …who is they?

Locke:         Hmph hmph.

Thoman:        You said they’re letting ever… Who is they (Unintelligible)?

Reeder:        I guess the Capitol Police opened up the doors again. You saw…

Thoman:        Hmph hmph.

Reeder:        …on the pictures and videos is closed and then..,

Thoman:        Hmph hmph.

Reeder:        …ah, they’re chanting “Let us in…”

Thoman:        Hmph hmph.

Reeder:        …and the doors open upo…

Locke:         (Whispers). Uh huh.

Reeder:        …and people start…

Locke:         Hmph hmph.

Reeder:        …floodin’ in again.

Thoman:        But did you actually see who opened up the doors?

Locke:         (Whispers). Yeah.

Reeder:        No, no, I was…

Thoman:        Okay.

Reeder:        …too far away. Um…

Thoman:        No.., no problem, just verifying.

                                                    63
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 65 of 140




Reeder:        So that.., that’s true. It could have been…

Thoman:        Yeah.

Reeder:        …the protesters…

:              (Unintelligible).

Reeder:        …yanking open the doors.

Thoman:        Hmph hmph.

Locke:         (Whispers). Yeah.

Reeder:        Um.., so um.., this (sighs) is going to sound probably the weirdest of all to you and…

Thoman:        I’ve.., I’ve seen and heard…

Reeder:        …I’ve told my lawyer…

Thoman:        …many weird things…

:              (Unintelligible sound).

Thoman:        …so (laughs)…

Locke:         (Whispers). Yeah, yeah.

Reeder:        So…

Locke:         (Whispers). Yeah.

Reeder:        …if there’s anything that I’m… (Sighs). Really want (slight laugh in voice) you to believe
               me on..,

Locke:         (Whispers). (Unintelligible).

Reeder:        …is.., is that I didn’t know that Congress was in Session.., that there was any kind of vote
               going on…

Locke:         (Whispers). Uh huh.

Reeder:        …or anything like that.

Locke:         (Whispers). Uh huh.

Reeder:        I had no idea even at that point…

                                                   64
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 66 of 140




Locke:         (Whispers). Uh huh.

Reeder:        ..that…,

Locke:         (Whispers). Uh huh.

Reeder:        …that was like the goal was…

Locke:         (Whispers). Yeah.

Reeder:        …for.., for people was to try and stop that process….

Locke:         (Whispers). (Unintelligible).

Reeder:        …and so I had no idea…

Locke:         (Unintelligible).

Reeder:        …that any of that was going on.

Thoman:        Hmph hmph.

Reeder:        That’s how dumb I was.

Locke:         (Sighs).

Reeder:        So the doors opened up and I get caught in the…

Locke:         (Unintelligible).

Reeder:        “…herd mentality…”

Locke:         Hmph hmph.

Reeder:        …but literally, this is more of a…

Locke:         Hmph hmph.

Reeder:        Now people are like kind of pushing…

Thoman:        Hmph hmph.

Reeder:        …shoulder to shoulder. It’s kind of…

Locke:         (Whispers). Uh huh.

Reeder:        …more tightly packed.

                                                    65
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 67 of 140




Locke:         (Whispers). (Unintelligible).

Reeder:        People are going that way. So I’m kind of following.

Locke:         (Whispers). (Unintelligible).

Reeder:        I’m actually hesitating and….

Locke:         (Whispers). Yeah.

Reeder:        …I think in the video, you can see it’s um.., I’m…

Thoman:        Hmph hmph.

Reeder:        …pointing my video camera out.., and not.. not inside the Capitol but back…

Thoman:        Hmph hmph.

Reeder:        …but I’m kind of being pushed back, back farther, farther…

Locke:         (Whispers). Hmph hmph.

Reeder:        …as I turn around…

Locke:         (Whispers). Right.

Reeder:        …and stop and I go…

Locke:         (Whispers). (Unintelligible).

Reeder:        …back into the Capitol with everybody else.

Thoman:        Hmph hmph.

Locke:         (Whispers). (Unintelligible).

Reeder:        Um…

Thoman:        So what made you go back inside after fighting.., ah…, it.., and..,

Locke:         (Whispers). (Unintelligible).

Thoman:        Fighting is probably a strong word but finding your way out…, making a point to find
               your way out.

Locke:         (Whispers). (Unintelligible).


                                                   66
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 68 of 140




Reeder:        There was no reason.

Thoman:        Hmph hmph.

Reeder:        I just um.., the “herd mentality” I found myself back in the… I was just with the crowd
               and people were…

Thoman:        Hmph hmph.

Reeder:        …going in and I’m just videotaping it…,

Thoman:        Hmph hmph.

Reeder:        …that’s all.

Locke:         (Whispers). (Unintelligible).

Reeder:        Um…,

Locke:         (Whispers). (Unintelligible).

Reeder:        …I don’t know why. I wish… I real wish that I could answer that…, at least…

Thoman:        (Slight Laugh).

Reeder:        …for myself.

Thoman:        (Slight laugh in voice). Sorry.

Reeder:        Why I went back in because that’s what, you know..,

Locke:         (Whispers). Uh huh.

Reeder:        …my friends and…

Locke:         (Whispers). Hmph hmph.

Reeder:        …my lawyer said why’d you go back in? I mean that’s the (Unintelligible)…

Thoman:        Hmph hmph.

Reeder:        …and it’s like I don’t know.

Thoman:        Right.

Locke:         Can you describe which entrance ah, it was? There was a lot of movement… After you
               came out, ah…,


                                                  67
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 69 of 140




Reeder:        Hmph hmph.

Locke:         …there was a lot of movement around…

Thoman:        (Whispers). Right.

Locke:         …and then there was this new door that it seemed to have not yet been opened. Ah,
               wh.., where was that to?

Reeder:        That was the main.., the front main…

Locke:         (Whispers). Hmph hmph.

Reeder:        …ah, entrance…

Thoman:        (Whispers). Oh.

Locke:         Okay.

Reeder:        …to the Capitol.., the.., the dead center one at the top of the stairs.

Thoman:        Hmph hmph.

Reeder:        The main entrance.

Locke:         On the east or…

Thoman:        On.., on the east or the west side?

Reeder:        Ah, that… The…

Thoman:        Towards the mall or…

Reeder:        The…

Thoman:        …on the other side?

Reeder:        Other side. The Capital (Unintelligible).

Thoman:        The east…, the east side?

Locke:         Okay.

Reeder:        No, the Supreme Court side.

Thoman:        Hmph hmph.

Locke:         Okay.

                                                     68
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 70 of 140




Thoman:        (Whispers). Hmph hmph.

Reeder:        Um.., so between the pushing and everyone just kind of pushing in..,

Locke:         Hmph hmph.

Reeder:        …I.., I went in the foyer, kind of stepped aside…

Locke:         (Whispers). Hmph hmph.

Reeder:        …to all the stuff…

Locke:         (Whispers). (Unintelligible).

Reeder:        …but then the crush and.., and please look at the video. You can see that it’s actually…

Thoman:        Hmph hmph.

Reeder:        …being…,

Locke:         Hmph hmph.

Reeder:        …I’m being pushed towards into the Rotunda…

Thoman:        (Whispers). (Unintelligible).

Locke:         Yeah.

Reeder:        …by people behind…

Thoman:        Hmph hmph.

Reeder:        …because they close the doors…

Locke:         (Whispers). (Unintelligible).

Reeder:        …and everyone coming behind…

Locke:         (Whispers). (Unintelligible).

Reeder:        …but then the police had formed…

Locke:         (Whispers). (Unintelligible).

Reeder:        …in the Capitol now…,

Thoman:        Hmph hmph.

                                                   69
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 71 of 140




Reeder:        …ah, the Rotunda.

Locke:         Hmph hmph.

Thoman:        (Sighs).

Reeder:        So as I get pushed into there…,

Locke:         (Whispers). Uh huh.

Reeder:        …um.., ah…, people are literally being crushed…

:              (Unintelligible).

Reeder:        …and this is what I call “the crush.”

Locke:         Right.

Reeder:        I don’t know if you’ve seen that…

Thoman:        Yeah, I…

Reeder:        …they’re probably…

Thoman:        Yeah, the… I mean but…, but both of us have…

Locke:         Hmph hmph. The people are coming out of the Rotu… Yeah, people are going…

Thoman:        (Slight Laugh).

Locke:         …out of the Rotunda and in.., and in the ah..,

:              (Unintelligible).

Locke:         …from the outside like you’re describing it in slow time.

Reeder:        Yeah.

Locke:         (Whispers). Hmph hmph. Hmph hmph.

Thoman:        We’ve..,

Locke:         Hmph hmph.

Thoman:        …as you can imagine, we’ve gone..,

Reeder:        So ah…

                                                   70
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 72 of 140




Thoman:        …we both have seen many hours of video (Unintelligible).

Reeder:        So you’ve heard of people getting crushed to death, trampled at concerts…,

Thoman:        Yes.

Reeder:        …and some other like that?

Thoman:        Right.

Locke:         (Whispers). Uh huh.

Reeder:        Again, that’s something that you just hear.

Locke:         (Whispers). Right.

Reeder:        I was in that type of thing that was absolutely life-threatening. I…

Locke:         Hmph hmph.

Reeder:        Two girls were panicking. One had passed out. The guy…

Locke:         (Whispers). Uh huh.

Reeder:        …was yelling…

Locke:         (Whispers). Uh huh.

Reeder:        …um.., for his girlfriend or whoever, wife, I don’t know.

Locke:         (Whispers). Uh huh.

Reeder:        Ah, she had passed out and he was holding her up..,

Locke:         (Unintelligible).

Reeder:        …another one was passed…

Locke:         (Whispers). Yeah.

Reeder:        I felt dizzy and was passing out.

Locke:         (Whispers). Yeah, yeah, yeah.

Reeder:        So there’s this push back and forth and I’m trying to.., ah.., videotape that.

Thoman:        Hmph hmph.

                                                   71
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 73 of 140




Locke:         (Whispers). (Unintelligible).

Reeder:        Now it said in the thing that I videotaped the ah.., ah…, assault on the officer…

Locke:         (Whispers). Uh huh.

Reeder:        …but was, you know…,

Bonsib;        Hmph hmph.

Reeder:        …and then…

Locke:         (Whispers). Uh huh.

Reeder:        …I yelled “Retreat.” If you look at the video, I’m standing next to the officer…

:              (Unintelligible).

Reeder:        …but I’m telling the people in front…

Thoman:        (Whispers). (Unintelligible).

Reeder:        …that are pushing our way…

Locke:         (Whispers). Yeah, yeah.

Reeder:        …to retreat. I’m not telling the…

Thoman:        Hmph hmph.

Reeder:        …cop…

Locke:         (Whispers). Uh huh.

Reeder:        …or the police officer…

Locke:         (Whispers). Uh huh.

Reeder:        …to retreat. I’m telling the people that’s in front that’s crushing him because he’s like
               okay, you know..,

Locke:         (Whispers). Yeah.

Reeder:        …and.., and…,

Locke:         Hmph hmph.


                                                   72
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 74 of 140




Reeder:        …we were close to the point of…

Thoman:        Hmph hmph.

Reeder:        …passing out at that point.

Thoman:        So to be clear, when you say you need to re… You say in the video…

Reeder:        Hmph hmph.

Thoman:        …quote “You need to retreat,” you’re talking to the crowd…

Reeder:        Yeah.

Thoman:        …or the officer?

Reeder:        In front of us. ..

Thoman:        Okay.

Locke:         (Whispers). Right.

Reeder:        …because…

Thoman:        The crowd of…

Locke:         (Whispers). (Unintelligible).

Reeder:        The police ah..,

Thoman:        Protesters.

Reeder:        …protesters.

Thoman:        Okay.

Reeder:        Yeah. And I guess, you know..,

Locke:         (Whispers). Hmph hmph.

Reeder:        So…

Thoman:        ‘Cause you were.., you were right up on.., you know.., you were right up there with the
               police officer and I can…

Locke:         (Whispers). Hmph hmph.

Reeder:        Yeah.

                                                  73
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 75 of 140




Thoman:        …fully… I can’t.., I can’t imagine what…

Reeder:        Shoulder to shoulder.

Thoman:        …I can’t imagine what that felt like. Again, I don’t do…

Locke:         (Whispers). (Unintelligible).

Thoman:        Like I eluded to.., for… I don’t do crowds.

Locke:         (Whispers). Hmph hmph.

Thoman:        That’s like my worst nightmare... (Laughs).

Locke:         Hmph hmph.

Thoman:        …to be in that kind of environment where you can’t control the people around you.

Locke:         (Whispers). (Unintelligible).

Thoman:        Um.., how did you find yourself that close to the officer…

Locke:         (Whispers). Yeah.

Thoman:        …um…, particularly…

Reeder:        He had some help push…

Thoman:        Hmph hmph.

Reeder:        …through I guess the police line. He was down…

Thoman:        (Whispers). Hmph hmph.

Reeder:        At this point…,

Thoman:        (Whispers). Hmph hmph.

Reeder:        …this was a matter of almost panic and survival for.., for…

Locke:         (Whispers). Hmph hmph.

Reeder:        …anyone that was there whether it was…

Thoman:        Hmph hmph.

Reeder:        …the police officer next to me… Everyone was getting crushed.

                                                   74
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 76 of 140




Thoman:        Hmph hmph.

Reeder:        I mean I couldn’t breathe. That’s…,

Locke:         (Whispers). (Unintelligible).

Reeder:        …you know, this is.., we can.., the.., where people die…

Locke:         (Whispers). Uh huh.

Reeder:        …type of thing just getting crushed…

Locke:         (Whispers). (Unintelligible).

Reeder:        …and so we couldn’t go anywhere. There w… The door was closed.

Locke:         Hmph hmph.

Reeder:        The police were in the Rotunda pushing us.., crushing us…

Thoman:        Hmph hmph.

Reeder:        …towards the front door…

Locke:         (Whispers). Hmph hmph.

Reeder:        …but there were people…

Locke:         (Whispers). Hmph hmph.

Reeder:        …that.., I think there were police on either side in the ah.., what’s called the atrium
               between the front door and the Rotunda..,

Thoman:        Hmph hmph.

Reeder:        …there’s an atrium.

Locke:         Hmph hmph.

Thoman:        (Unintelligible).

Reeder:        There are police officers on either side…

Thoman:        (Whispers). Unintelligible).

Reeder:        …crushing the people this way…


                                                   75
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 77 of 140




Locke:         (Whispers). Hmph hmph.

Reeder:        …so we couldn’t get out and this was…

Locke:         (Whispers). (Unintelligible).

Reeder:        It felt for.., like forever…

Locke:         (Whispers). Hmph hmph.

Reeder:        …being the.., the crush and then there was some relief…

Locke:         (Whispers). Uh huh.

Reeder:        …and I was able to slip into the atrium…

Locke:         (Whispers). Yeah, yeah.

Reeder:        …and um..,

Locke:         (Whispers). Hmph hmph.

Reeder:        …I had my video on and they.., a guy was yelling in pain because he had broken his leg…

Thoman:        Hmph hmph.

Locke:         (Whispers). Uh huh.

Reeder:        …and he fell down on the floor and I was telling the police officer that’s in the video that
               the guy had broken his leg…

Thoman:        Hmph hmph.

Locke:         (Whispers). (Unintelligible).

Reeder:        …and stuff like that…

:              (Unintelligible).

Reeder:        …and he said we’ll take care of it.

Locke:         (Whispers). (Unintelligible).

Reeder:        Um.., I felt like I was gonna pass out so I.., I..,

Locke:         (Whispers). Hmph hmph.

Bonsib:        Hmph hmph.

                                                      76
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 78 of 140




Reeder:        …asked the officer and he said can you please let me through? I.., I.., I need to sit down
               or somethin’…

Locke:         (Whispers). (Unintelligible).

Reeder:        …and he’s like are you okay sir?

Locke:         (Whispers). Yeah.

Reeder:        I said no, I.., I’m gonna pass out. He’s like are.., are you sure?

Locke:         Yeah.

:              (Whispers). (Unintelligible).

Reeder:        He said.., I said I’m gonna pass out if you don’t…

Locke:         (Whispers). Hmph hmph.

Reeder:        So the guy said let this guy through and he helped me through…

Thoman:        Hmph hmph.

Locke:         (Whispers). Hmph hmph.

Reeder:        …and he took me…

Locke:         (Whispers). Hmph hmph.

Reeder:        …behind the police line and sat me down on a bench and I sat there…

Locke:         (Whispers). Hmph hmph.

Reeder:        …for probably…

Locke:         (Sighs).

Reeder:        …ten or fifteen…, at least ten.., probably fifteen minutes, ah, on the bench…

Locke:         (Whispers). Uh huh.

Reeder:        …just sitting there behind the police line that we’re crushing people and ah…,

Locke:         (Whispers). Hmph hmph.

Reeder:        …vent.., eventually, they got the front door open…


                                                    77
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 79 of 140




Locke:         (Whispers). Hmph hmph.

Reeder:        …and they were able to push…

Locke:         Uh huh.

Reeder:        …those fifty, sixty, seventy, eighty people…

Thoman:        Hmph hmph.

Locke:         (Whispers). Yeah.

Reeder:        …out the door…

Locke:         (Whispers). Hmph hmph.

Reeder:        …and soon as they…

Locke:         (Whispers). Uh huh.

Reeder:        …got just about the last of ‘em, the…, ah.., one of the police officers said you gotta go
               now…

Thoman:        (Unintelligible).

Reeder:        …and I said no problem so I got up…

Thoman:        Hmph hmph.

Reeder:        …and…

Locke:         (Whispers). Hmph hmph.

Reeder:        …went out the door and soon as I got out the door, I turned on the.. my camera again..,
               the video camera.., and videotaped…

Locke:         (Whispers). Hmph hmph.

Reeder:        …everyone there…,

Locke:         (Whispers). Hmph hmph.

Reeder:        …um.., mast outside the front door.

Locke:         (Whispers). (Unintelligible).

Reeder:        Um.., it took me a while…, I think you can see that in the video.


                                                   78
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 80 of 140




Locke:         (Whispers). Yeah.

Reeder:        Took me a while to squeeze…

Locke:         (Whispers). Hmph hmph.

Reeder:        …my way because everyone is still packed…

Thoman:        Hmph hmph.

Reeder:        …and I go there…

Locke:         (Whispers). Hmph hmph.

Reeder:        …to get…

Locke:         (Whispers). Yeah.

Reeder:        …out…

Locke:         (Whispers). Right.

Thoman:        Hmph hmph.

Reeder:        …and then I went and I sat down on the… Soon as I got clear and on the steps, I went
               about half way down the Capital stairs…

Thoman:        (Whispers). Yeah.

Reeder:        …and sat down and ah.., at there and rested…,

Thoman:        Right.

Reeder:        …caught my breath…,

Thoman:        (Unintelligible).

Reeder:        …um.., for maybe ten minutes…

Thoman:        Hmph hmph.

Reeder:        …or so…

Thoman:        Hmph hmph.

Locke:         (Whispers). (Unintelligible).

Reeder:        …um.., and ah… (Slight Laugh). I saw that in the guy with the Buffalo hat…

                                                 79
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 81 of 140




Thoman:        (Unintelligible).

Reeder:        …out there…

Locke:         (Slight Laugh).

Reeder:        …on the steps…

Bonsib:        Hmph hmph.

Reeder:        …with the.., with the speaker…

:              Right.

Reeder:        …yelling whatever…

Locke:         (Sighs).

Reeder:        …but I ah.., (sighs).., I was just physically exhausted from being crushed…

Locke:         (Whispers). Yeah.

Reeder:        …so then I went down…

Locke:         Hmph hmph.

Reeder:        …to the ah.., bottom of the stairs. I think I took another page or two.

Thoman:        Hmph hmph.

Reeder:        That’s when I took that video saying.., two videos saying…

:              Hmph hmph.

Reeder:        …I’m leaving the Capitol now…

Thoman:        Hmph hmph.

Locke:         (Whispers). Hmph hmph.

Reeder:        …and all this stuff and…

Locke:         (Takes a breath).

Reeder:        …I.., I…

Thoman:        So…

                                                   80
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 82 of 140




Reeder:        …mistakenly said the word “did battle…

Thoman:        (Slight Laugh).

Reeder:        …with the police” which was…

Thoman:        Well I was.., I was gonna ask you about that.

Reeder:        Completely stupid choice of words.

Thoman:        So what did you mean when you said that?

Reeder:        Ah…, (sighs)..,

Thoman:        (Whispers). Hmph hmph.

Reeder:        …I just meant that it was…

Thoman:        (Whispers). (Unintelligible).

Reeder:        The.., the police and the protesters were in the.., the “crush,” you know…,

Thoman:        Hmph hmph.

Reeder:        …and that’s kind of what I meant by bowels and um…, it was whatever.., but I didn’t.., I
               didn’t push or get, you know..,

Thoman:        Hmph hmph.

Reeder:        …battle with any of the police…

Thoman:        (Whispers). (Unintelligible).

Reeder:        Um…

Thoman:        So what…

Reeder:        S…

Thoman:        So to be clear, when you said we did battle with the police, what do you mean by that?

Locke:         (Whispers). Hmph hmph.

Reeder:        I just meant… (Sighs). (Whispers). Gosh. Nothing that means probably what at face
               value that statement on…

Locke:         (Whispers).

                                                  81
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 83 of 140




Reeder:        …paper would..,

Thoman:        Hmph hmph.

Locke:         (Whispers). Uh huh.

Reeder:        …would mean.

Locke:         (Whispers). Uh huh.

Reeder:        Um…

Locke:         (Whispers). Uh huh.

Reeder:        I really don’t know ah.., ah… It just meant that we got in.., in…

Thoman:        Hmph hmph.

Reeder:        …I don’t wanna say a pushing match.., which is what happened. It was a…, it was just
               a…

Thoman:        Hmph hmph.

Reeder:        …very bad choice of words. It means that um…,

Locke:         (Whispers). Uh huh.

Reeder:        …the protestors…

Locke:         (Unintelligible).

Reeder:        …were in.., in conflict with the poli… I.., I…

Thoman:        Uh huh.

Reeder:        …really don’t know…

Thoman:        (Whispers). Uh huh.

Reeder:        …what to say...

Thoman:        Hmph hmph.

Reeder:        Um…,

Locke:         If you… I mean you’re…


                                                    82
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 84 of 140




Reeder:        It’s not… Ah.., ah.., you…

               (Sighing Noise).

Locke:         In answering the question, you need to focus on the time you made the statement, not
               now…

Thoman:        (Whispers). Hmph hmph.

Locke:         …trying to figure out…,

Reeder:        (Whispers). (Unintelligible).

Locke:         ...’cause if you don’t know why you said it.., you just said it in the spur of the moment..,
               you don’t know why.., there’s a reason why…,

Reeder:        (Whispers). Uh huh.

Locke:         …you know, whatever it is.., just try to go back…

Reeder:        (Whispers). Hmph hmph.

Locke:         …and.., and…

Reeder:        It.., it was just a poor…,

Locke:         …think about what you been thinking about…

Reeder:        …it was just a poor choice of words and again..,

Locke:         (Whispers). Uh huh.

Reeder:        …I was so physically exhausted and…

Locke:         (Whispers). (Unintelligible).

Reeder:        …from the.., from that “crush…”

Locke:         Hmph hmph.

Reeder:        …and then everything, you know, happening…,

Locke:         (Whispers). Uh huh.

Reeder:        …I was like I think that, that’s when I started to realize that it wasn’t, you know..,

Locke:         (Whispers). (Unintelligible).


                                                    83
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 85 of 140




Reeder:        …ah, that this was a part of history and that’s why I did that. Like I’m leaving the Capitol
               now.

Thoman:        Hmph hmph.

Locke:         (Whispers). Uh huh.

Reeder:        Um..,

Locke:         All right.

Reeder:        …you know, I mean I…

Locke:         (Whispers). Yeah.

Reeder:        You just… (Sighs). I.., I don’t know how to answer that question except that I didn’t
               mean it…

Thoman:        Hmph hmph.

Reeder:        …the way that I said it.

Thoman:        (Whispers). (Unintelligible). So you…

Reeder:        I didn’t mean that like I was doing battle…

Locke:         (Whispers). Uh huh.

Reeder:        …with the police. I didn’t..,

Thoman:        Right.

Locke:         (Whispers). Hmph hmph.

Reeder:        …I didn’t mean… It was a very poor choice of words.

Thoman:        (Unintelligible).

Reeder:        At that time, I wasn’t again thinking…

Locke:         (Whispers). (Unintelligible). (And/or taking a breath).

Thoman:        Hmph hmph.

Reeder:        …right. I was um…

Thoman:        Because you don’t…


                                                   84
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 86 of 140




Reeder:        Uh huh.

Thoman:        …strike me as a violent person…,

Reeder:        Hmph hmph (no).

Thoman:        …um…, so.., and having gone through everything, ah.., having gone through your
               phone.., having reviewed the Capitol footage…

Locke:         (Whispers). Yeah, yeah, yeah.

Thoman:        …and ah…,

Reeder:        Uh huh.

Thoman:        …talking to you now, I.., that…

:              Hmph hmph.

Thoman:        …brings.., still “rings true to me” that you’re not a violent person…

Locke:         (Whispers). Hmph hmph.

Reeder:        (Whispers). Hmph hmph.

Thoman:        …but I can only imagine where you’re…, when you were in that position.., in the “crush”
               or just caught in a crowd that…,

Locke:         (Whispers). Hmph hmph.

Thoman:        …you know, you can gut instinct react to something. At any point when you were
               inside…

Reeder:        (Unintelligible).

Thoman:        …or outside, did you physically have an altercation with the Capitol Police?

Locke:         (Whispers). (Unintelligible).

Reeder:        So I’ll.., I’ll get to that in just a moment.

Thoman:        Okay.

Reeder:        Um…,

Locke:         (Sighs).

Reeder:        …you know, I love my country…,

                                                      85
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 87 of 140




Locke:         (Whispers). Yeah.

Reeder:        …um.., I’ve always supported the police. I have family in law enforcement. A lot of my
               friends are in law enforcement like you guys, not just police.

Locke:         (Whispers). Uh huh.

Reeder:        Um, I support our police one hundred and ten percent. I…,

Locke:         (Whispers). (Unintelligible).

Reeder:        I am a scout master.

Locke:         Uh huh.

Reeder:        I’ve been doing stuff in Boy Scouts…

Locke:         (Whispers). (Unintelligible).

Reeder:        …for…

Locke:         Hmph hmph.

Reeder:        …al…, almost ten years. I actually have positions on the National Capillary of the whole
               District while I’m thinkin’ on that.

Locke:         (Whispers). Yeah.

Reeder:        Um.., ah.., District Roundtable Commissioner and I have an at large seat.., been on the
               camping chair for the entire District…

Thoman:        Hmph hmph.

Reeder:        …which oversees thirteen thousand boys.

Thoman:        (Whispers). Hmph hmph.

Reeder:        I coach.., I’ve coached baseball…

Thoman:        (Whispers). Hmph hmph.

Reeder:        …for several years…,

Locke:         (Whispers). Hmph hmph.

Reeder:        …um..,


                                                   86
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 88 of 140




Locke:         (Whispers). Hmph hmph.

Reeder:        …coached soccer.., two different leagues, including the championship thing..,

Locke:         (Whispers). Hmph hmph.

Reeder:        …very involved in my church.

Locke:         (Whispers). Uh huh.

Reeder:        All that has gone away since this. All of it has gone away.

Locke:         (Whispers). (Unintelligible).

Reeder:        Um..,

Locke:         Hmph hmph.

Reeder:        …I still support our police one hundred and ten percent. You know..,

Thoman:        (Whispers). Hmph hmph.

Reeder:        …I think the police and…,

Locke:         (Whispers). (Unintelligible).

Reeder:        …and teachers should get a pay raise…

Thoman:        (Whispers). Hmph hmph.

Locke:         (Whispers). (Unintelligible).

Reeder:        …type of stuff.

Locke:         (Whispers). Uh huh.

Reeder:        So no, I’m not violent towards any police.

:              (Sighs).

Reeder:        When I left the (sighs) area there.., like after I took that…

Locke:         (Whispers). Uh huh.

Reeder:        …video, I immediately left…

Locke:         (Whispers). (Unintelligible).


                                                    87
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 89 of 140




Reeder:        …and I wanted to go back so as I was leaving the ah.., the Capitol…,

Thoman:        To go back.., you mean go back home?

Locke:         (Whispers). Hmph hmph.

Reeder:        Yeah..,

Thoman:        Okay.

Reeder:        …go back home. Um.., I called up, ah, that guy Bob…

Locke:         (Whispers). (Unintelligible).

Reeder:        …to ah.., see if he was still around. He answered. He said that he was still…

:              (Unintelligible).

Reeder:        …nearby.

Thoman:        Hmph hmph.

Reeder:        He was headed towards…

Locke:         (Whispers). Uh huh.

Reeder:        …Union Station but he would come back and meet me somewhere…

Locke:         Hmph hmph.

Reeder:        …so I said well I’m headed towards Union Station.

Locke:         (Whispers). Hmph hmph.

Reeder:        So as I’m walking towards there..,

Locke:         (Whispers). Yeah.

Reeder:        …I see the side of the Capitol building…

Locke:         (Whispers). Hmph hmph.

Thoman:        Hmph hmph.

Reeder:        …is blocked off so I don’t know how to get around that way…

Locke:         (Whispers). Hmph hmph.


                                                    88
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 90 of 140




Reeder:        …and I’m like oh, do I have to go back towards the Supreme Court and go that way…

Locke:         (Whispers). Uh huh.

Reeder:        …but I saw the crowd there…

Locke:         (Whispers). Uh huh.

Reeder:        …so I started taking pictures…

Thoman:        Hmph hmph.

Reeder:        …again and I think one video…,

Locke:         (Whispers). Hmph hmph.

Reeder:        …um.., and so that’s where people were on the side door. I guess you’d call the north
               entrance to the Capitol.., the.., the.., I would think.

:              (Unintelligible).

               (Background Noise).

Reeder:        Um, took some video there. People were…

Thoman:        Hmph hmph.

Reeder:        …getting pepper sprayed out the door.

Thoman:        (Whispers). Hmph hmph.

Reeder:        Um…, that’s when I saw that, you know, it.., it started to get violent…

Thoman:        Hmph hmph.

Locke:         (Whispers). (Unintelligible).

Reeder:        …at that door.

Locke:         (Whispers). (Unintelligible).

Reeder:        Um…, what happened was that um…, I…

Thoman:        (Whispers). Hmph hmph.

Reeder:        …saw the…,

Locke:         (Whispers). Hmph hmph.

                                                  89
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 91 of 140




Reeder:        …this…

Locke:         (Whispers). Hmph hmph.

Reeder:        …police…, like these police came out the door…

Locke:         (Whispers). Uh huh.

Reeder:        …and there was a cop that was hitting this woman….

Locke:         (Whispers). Hmph hmph.

Reeder:        …and she was.., I think bloodied…,

Locke:         (Whispers). Hmph hmph.

Reeder:        …and he threw her down the stairs…

Locke:         (Whispers). Hmph hmph.

Reeder:        …and I was like come on, are you kidding me, a woman? You’re.., you had to beat up on
               a woman..,

Locke:         (Whispers). Hmph hmph.

Reeder:        …and I’m yelling at the guy…

Thoman:        Uh huh.

Reeder:        …and you.., you’d probably find the videos of this…

Locke:         (Whispers). Uh huh.

Reeder:        …but he lunges towards me and he knocks me down…

Locke:         (Whispers). Uh huh.

Reeder:        …on the ground…

Thoman:        Hmph hmph.

Reeder:        …and so I’m..,

Locke:         Hmph hmph.

Reeder:        …I’m flat on my back…


                                                    90
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 92 of 140




Locke:         (Whispers). (Unintelligible).

Reeder:        …and…

Locke:         (Whispers). Hmph hmph.

Reeder:        …people came from behind him…

Locke:         (Whispers). Hmph hmph.

Thoman:        Hmph hmph.

Reeder:        …and pushed him down…,

Thoman:        (Whispers). Uh huh.

Reeder:        …like he was comin’ back up on top of me…

Thoman:        Hmph hmph.

Locke:         Uh huh.

Reeder:        …but I was…

Thoman:        Hmph hmph.

Reeder:        …down on the ground in a fetal position…

Locke:         (Whispers). Hmph hmph. Yeah.

Reeder:        …and I just pushed him back up.

Locke:         (Whispers). (Unintelligible).

Reeder:        Didn’t kick or anything like that.

Locke:         (Whispers). Uh huh.

Reeder:        Just helped him back up…

Thoman:        Hmph hmph.

Reeder:        …and he got.., got up…

Locke:         (Whispers). Hmph hmph.

Reeder:        …and he kind of got absorbed (background noise) by the crowd…


                                                    91
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 93 of 140




Locke:         Hmph hmph.

Reeder:        …and then someone…

Locke:         Hmph hmph.

Reeder:        …grabbed me from behind and yanked me up and picked me up…

Locke:         (Whispers). Hmph hmph.

Reeder:        …and at that point, I was like…

Locke:         (Whispers). Yeah.

Reeder:        …I’m…, I.., I need to get out of here no matter what. So I couldn’t get past that police
               line going back towards the mall…

Locke:         (Whispers). Uh huh. (Unintelligible).

Reeder:        …so I headed back…

Locke:         (Whispers). Hmph hmph.

Reeder:        …towards the front of the Capitol. I…

Locke:         (Whispers). Hmph hmph.

Reeder:        …had to… There were so many people that I got up on the lower wall…

Locke:         (Whispers). Hmph hmph.

Thoman:        (Whispers). Yeah.

Reeder:        …and I stopped there and I took two last pictures…,

Locke:         (Whispers). Hmph hmph.

Reeder:        …jumped off the.., the wall…

Locke:         (Whispers). Hmph hmph.

Reeder:        …and went down the sidewalk off the Capitol grounds and s.., directly…

:              (Background Noise).

Reeder:        …to Union Station.

Locke:         (Whispers). Hmph hmph.

                                                   92
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 94 of 140




Reeder:        I jumped on the Metro train.., I went back to my house.

Thoman:        (Whispers). Hmph hmph.

Reeder:        Um, it only took like…

Locke:         (Whispers). Uh huh.

Reeder:        …forty, forty-five minutes to get back home.

Locke:         (Whispers). (Unintelligible).

Reeder:        Um…,

Thoman:        (Sighs).

Locke:         (Whispers). (Unintelligible).

Reeder:        …I got in the house…

Locke:         (Whispers). Hmph hmph.

Reeder:        …and turned on the T.V….

Locke:         (Whispers). Yeah.

Reeder:        …and they were showing pictures of what was happening at the Capitol.

Locke:         (Whispers). Hmph hmph.

Reeder:        It made me sick. Okay, there’s a (Unintelligible) here or whatever you wanna call it…,

Locke:         (Whispers). Hmph hmph.

Reeder:        …but I felt sick and I’m like I hope the police get those guys, you know, and…

Thoman:        Hmph hmph.

Reeder:        …arrest them and jump…,

Locke:         (Whispers). Hmph hmph.

Reeder:        …and then I realized.., wait a second..,

Locke:         (Whispers). Hmph hmph. Hmph hmph.

Reeder:        …I was there an hour ago..,

                                                   93
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 95 of 140




Thoman:        Hmph hmph.

Reeder:        …you know?

Locke:         (Whispers). Uh huh.

Reeder:        So…

Thoman:        So I wanna back up real quick….,

Reeder:        Yeah.

Thoman:        …but ah.., before we lose the thread.., so that altercation…

Reeder:        Hmph hmph.

Thoman:        …with the officer…,

Reeder:        Uh huh.

Thoman:        …I just wanna make sure that, ah.., I have this right. So…

Locke:         (Whispers). (Unintelligible).

Thoman:        …he was punching or.., or were otherwise physically harming this woman, you said
               come on, it’s a woman or something along…

Reeder:        Yeah.

Thoman:        …those lines and then um.., he came at you and pushed you over.

Reeder:        Yes.

Thoman:        Did you, at any point, engage with the officer punching back?

Reeder:        No, no, no.

Thoman:        Okay.

Reeder:        No, no, no, I went down on.., on the thing and I…,

Thoman:        Hmph hmph.

Reeder:        …I think…

Locke:         (Whispers). (Unintelligible).


                                                  94
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 96 of 140




Reeder:        …that…

Thoman:        (Whispers). Hmph hmph.

Reeder:        I mean I don’t think that he lunged on t… I think…

Thoman:        Think he got pushed?

Reeder:        Pushed…

Thoman:        Okay.

Reeder:        …by people behind him on top of me and as he fell on me..,

Locke:         (Whispers). Uh huh.

Reeder:        …like I had just like caught him…

Locke:         (Whispers). Uh huh.

Reeder:        …and just did this kind of thing and helpin’ him back up.

Locke:         (Whispers). Hmph hmph.

Thoman:        Hmph hmph.

Reeder:        He got up…

Locke:         (Whispers). Hmph hmph.

Reeder:        …and tried to just disappear..,

Thoman:        Hmph hmph.

Reeder:        …you know, like he got absorbed by the crowd or he went in front of the crowd…

Locke:         (Whispers). Uh huh.

Reeder:        …um.., and then someone…

Thoman:        (Whispers). Uh huh.

Reeder:        …yanked me up and that’s when I was like this is…,

Thoman:        Did he…,

Reeder:        …this is..,


                                                   95
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 97 of 140




Locke:         (Whispers). (Unintelligible).

Reeder:        …you know..,

Thoman:        Right.

Reeder:        …not worth… What am I doin’ here? I’m…

Thoman:        Did you have any other altercations with any other officers or…

Reeder:        No.

Thoman:        …any other people there at any point?

Reeder:        No. Nope.

Locke:         (Whispers). Hmph hmph.

Reeder:        Nope.

Thoman:        Okay.

Reeder:        Didn’t talk to anyone.

Locke:         Hmph hmph.

Thoman:        Hmph hmph.

Reeder:        Like I said to him…,

Locke:         (Whispers). Uh huh.

Reeder:        …have any other altercation.., um…,

Locke:         (Whispers). (Unintelligible).

Reeder:        …I would…, I don’t even know.., ‘cause it happened so fast.

Locke:         (Whispers). Hmph hmph.

:              Hmph hmph.

Reeder:        Ah, he…, he (Unintelligible)…., he.., he might not have even like…,

Thoman:        (Whispers). (Unintelligible).

Reeder:        …you know, meant to push me or somethin’ like that. Like it could have been someone
               pushin’ him…,

                                                  96
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 98 of 140




Thoman:        Hmph hmph.

Locke:         (Whispers). Oh yeah.

Reeder:        …um.., so all I know is that I went down on the ground…

Thoman:        Hmph hmph.

Locke:         (Whispers). Hmph hmph.

Reeder:        …and then I believe someone…,

Locke:         (Whispers). Hmph hmph.

Reeder:        …people pushed him on top of me.

Thoman:        Hmph hmph.

Reeder:        That was it.

Thoman:        (Whispers). (Unintelligible).

Locke:         When you.., when you started.., when you started yelling at him.., ah.., for hitting her,
               did he say anything in response?

Reeder:        No.

Thoman:        (Whispers). Hmph hmph.

Reeder:        Not that I remember. He could have but…

Locke:         Hmph hmph.

Reeder:        …I don’t remember.

Thoman:        (Whispers). (Unintelligible).

Locke:         How close were you…

Reeder:        I (Unintelligible)…

Locke:         …to the bullding? Curious.

Thoman:        (Whispers). (Unintelligible).

Reeder:        So he came from up…


                                                   97
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 99 of 140




Locke:         (Whispers). (Unintelligible).

Reeder:        I…, either out..,

Locke:         Hmph hmph.

Reeder:        …out the doors.

Locke:         (Whispers). (Unintelligible).

Reeder:        I assume that he was throwing this woman…

Locke:         (Whispers). Hmph hmph.

Reeder:        …out of the building…

Thoman:        Hmph hmph.

Locke:         (Whispers). (Unintelligible).

Reeder:        …so he physically was like taking her out of the building…

Locke:         (Whispers). Hmph hmph.

Reeder:        …and then, you know, pretty much threw her down the stairs…

Locke:         (Whispers). Hmph hmph.

Reeder:        …or he came down the stairs…

Thoman:        Hmph hmph.

Reeder:        …or he was pushed down the stairs towards me…,

Locke:         (Whispers). Uh huh.

Reeder:        …um.., and that’s when I yelled like come on, it’s a woman…,

Thoman:        (Unintelligible).

Reeder:        …whatta you doin’, you know, hittin’ on a woman?

Locke:         (Whispers). Hmph hmph.

Thoman:        How far would you say that was from.., from the entrance.., from…

:              Hmph hmph.


                                                  98
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 100 of 140




Thoman:        …the door that he was at?

Reeder:        Um.., (sighs).., well just based on the picture, um, (sighs).., thirty feet may… I mean he
               was down the stairs.

Thoman:        Okay.

Reeder:        So he came out the door…

Thoman:        Hmph hmph.

Reeder:        …and down the stairs. He…, he had somehow come down the s.., the stairs.

Locke:         (Whispers). (Unintelligible).

Reeder:        When I noted.., when I first noticed it…,

Thoman:        (Whispers). Hmph hmph.

Reeder:        …he was like pushing the woman down the stairs…

Thoman:        Hmph hmph.

Reeder:        …from the top…

Locke:         (Whispers). (Unintelligible).

Reeder:        …so um.., and I don’t know what happened to her…,

Locke:         Hmph hmph.

Reeder:        …um..,

Thoman:        (Whispers). Uh huh.

Reeder:        …so.. but again, when I got up, I was like I’m out of here and just…,

Thoman:        Right.

Reeder:        …I was tryin’ to lo.., look for the fastest way out…

Locke:         (Whispers). Yeah, yeah, yeah.

Reeder:        …and couldn’t go past the police line that had formed on the mall side…

Locke:         (Whispers). Yeah, yeah, yeah.

Reeder:        …so I was tryin’ to get.., but it was too packed. I got up on the low wall…

                                                   99
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 101 of 140




Locke:         (Whispers). (Unintelligible).

Thoman:        Hmph hmph.

Reeder:        …and was walking along the low wall as much as I could…

Locke:         (Whispers). (Unintelligible).

Reeder:        …um.., and then I took the pictures and then jumped off and just hit…

Thoman:        Hmph hmph.

Reeder:        …that sidewalk and went straight.., straight to ah…,

Locke:         (Whispers). Hmph hmph.

Reeder:        …Union Station.

Thoman:        Did you bring any.., a.., any equipment with you that day…,

Locke:         (Whispers). Hmph hmph.

Thoman:        …weapons, shields, radios?

Reeder:        Water. No, no, no.

Thoman:        What did you bring with you?

Reeder:        Just water.

Locke:         (Whispers). Right.

Thoman:        Hmph hmph.

Reeder:        Just water.

Locke:         I guess that’s why you needed a bathroom.

Thoman:        (Slight Laugh).

Locke:         (Laughs).

Reeder:        Yeah, well I.., I was drinkin’…

Locke:         No.

Reeder:        …because there was no…

                                                 100
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 102 of 140




Locke:         I’m just kidding.

Thoman:        (Whispering).

Reeder:        You know, there was zero port-o-potties or bathrooms outside the Capitol.

Locke:         Right.

Thoman:        Hmph hmph.

Reeder:        No water fountains or anything like that…

Thoman:        (Whispers). Hmph hmph.

Reeder:        …so…

Thoman:        (Whispers). Hmph hmph.

Locke:         All right.

Reeder:        Um… You know.

Thoman:        Yeah, you think that they would have had that…

:              (Whispers). Uh huh.

:              Hmph hmph.

Thoman:        …down to a better science by now.

Reeder:        (Unintelligible).

Thoman:        I feel like there’s never enough bathrooms.

Locke:         Hmph hmph (no).

Reeder:        So it’s.., it’s kind of weird because… (Slight laugh in voice). I think that people that went
               there with plans to whatever Congress or the.., stormed the Capitol..,

Locke:         (Whispers). Uh huh.

Reeder:        …um.., that did engage in violence…,

Thoman:        (Whispers). Hmph hmph.

Locke:         (Whispers). Hmph hmph.


                                                   101
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 103 of 140




Reeder:        …and stuff like that…,

Locke:         (Whispers). (Unintelligible).

Reeder:        …I think that they should be prosecuted.

Locke:         (Whispers). Hmph hmph.

Reeder:        Um.., now unfortunately, I was there so where does that leave me besides saying that I
               was kind of the accidental tourist with a phone trying to document everything…

Locke:         (Whispers). (Unintelligible).

Reeder:        …and um..,

Locke:         (Whispers). (Unintelligible).

Reeder:        …but I kind of stand firm on that. I think that…,

Locke:         (Whispers). Uh huh.

Reeder:        …people that went there, you know, members of…

Thoman:        Hmph hmph.

Locke:         (Whispers). Yeah.

Reeder:        …organizations that planned…

Locke:         (Whispers). Hmph hmph.

Reeder:        …nefarious…

Locke:         (Whispers). Uh huh.

Thoman:        (Whispers). Hmph hmph.

Reeder:        …things to do…,

Thoman:        (Whispers). Hmph hmph. Yeah.

Reeder:        …um…, or, you know, did some bad things, yeah, I.., I.., I think that they should be
               prosecuted.

Locke:         I’m sure you’ve s…, as we all have, I’m sure you’ve seen a lot of that come out in the last
               few months when you were… Sin… From what you’ve seen since then..,

Reeder:        Hmph hmph.

                                                  102
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 104 of 140




Locke:         …and then when you think back to your experience there that day that we just talked
               about..,

Reeder:        Hmph hmph.

Locke:         …did you see anyone that indicated to you that they were a part of a group like that?

Reeder:        Down there?

Locke:         Yeah, while you were there.

Reeder:        So this is the weird thing that I was telling ah.. um..,

Locke:         (Makes unintelligible noise).

Reeder:        …on my ride from the…

Locke:         (Whispers). Yeah.

Reeder:        …FBI field office to the Booking place.

Thoman:        Hmph hmph.

Locke:         (Whispers). Uh huh.

Reeder:        Um..,

Locke:         (Whispers). (Unintelligible).

Reeder:        …I saw two different crowds between the Ellipse and the Capitol.

Locke:         (Whispers). Yeah.

Reeder:        I never saw…

Locke:         (Whispers). Uh huh.

Reeder:        …anyone wearing helmets, goggles, gas masks, gears, elbow pads, knee pads…,

Thoman:        (Whispers). Yeah, yeah, yeah.

Locke:         Hmph hmph.

Reeder:        …bullet proof vests...

Locke:         (Whispers). Uh huh.


                                                    103
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 105 of 140




Reeder:        I saw none of that and I walked around a lot as you can tell at the.., at the Ellipse part..,
               the early on stuff.

Thoman:        Hmph hmph.

Locke:         (Whispers). Yeah, right.

Reeder:        Everyone was peaceful, you know, Trump flags.

Locke:         (Whispers). Yeah, yeah.

Reeder:        Um…

Thoman:        You saw none of that down at.., on the mall?

Reeder:        I saw none..,

Locke:         (Whispers). Yeah.

Reeder:        …none of that. Um…,

Thoman:        Hmph hmph.

Reeder:        …you know, Jesus saves and lots of American flags, lots of Trump flags…,

Locke:         Hmph hmph.

Reeder:        …all that stuff.

Locke:         (Whispers). (Unintelligible).

Reeder:        Ah, by the way, that Trump hat that I got…, someone gave me (laughing) at the Metro
               Station…

Thoman:        (Laughs).

Locke:         (Whispers). (Unintelligible).

Reeder:        …um.., for free.

Locke:         (Whispers). (Unintelligible).

Reeder:        Um, so.. and I shouldn’t even worn that but it didn’t say Trump, okay? If it didn’t say
               Trump…,

Thoman:        Hmph hmph.

Reeder:        …I wouldn’t have wanted it…, okay, but there was the Make.., and…

                                                   104
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 106 of 140




Thoman:        Yeah.

Reeder:        …(Unintelligible) went down.

Locke:         (Whispers). Uh huh.

Reeder:        Um…

Locke:         (Sighs).

Reeder:        So I’m sitting there at home and I have the T.V. on…

:              (Unintelligible).

:              (Sighs).

Reeder:        …and…

Locke:         (Sighs).

Reeder:        …it made me sick to my stomach to see what I was.., I was watching and I was like no,
               no, don’t, you know.

Locke:         (Whispers). Uh huh.

Reeder:        I couldn’t believe what.., what I was seeing and the battering and breaking the
               windows…

Thoman:        Hmph hmph.

Locke:         (Whispers). (Unintelligible).

Reeder:        …and.., and all this stuff so…

Locke:         (Whispers). (Unintelligible).

Reeder:        …um, I didn’t know that the woman had gotten shot…

Thoman:        (Whispers). Hmph hmph.

Reeder:        …until…

Thoman:        (Whispers). Hmph hmph.

Reeder:        …I had…

Thoman:        (Whispers). Hmph hmph.

                                                 105
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 107 of 140




Reeder:        …gone out on the Capitol steps to.., to rest.

Thoman:        Hmph hmph.

Reeder:        So.., and I was like…

Locke:         (Whispers). Yeah.

Reeder:        I didn’t believe it at first ‘cause someone said somethin’…

Locke:         (Whispers). Right.

Reeder:        …and I was just listening and I was like no, they.., that woman wasn’t shot. Thi…, this is
               more of ah..,

Locke:         (Whispers). (Unintelligible).

Reeder:        …you know, jump to conclusions type of thing…

Locke:         (Whispers). Hmph hmph.

Reeder:        …so I didn’t know that she was shot or.., or killed.

Thoman:        Did you realize that, that was…

Locke:         (Unintelligible).

Thoman:        …who that was that you had seen?

Reeder:        Yeah, at that point…

Thoman:        Hmph hmph.

Locke:         (Whispers). Right.

Reeder:        So I was like no, that woman probably just got billy-clubbed or somethin’ like that…

Thoman:        Uh huh.

Reeder:        …or punched or.., or somethin’ and she was just…

Locke:         (Whispers). Hmph hmph.

Reeder:        …knocked out and.., and stuff like that.

Locke:         (Whispers). (Unintelligible).


                                                   106
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 108 of 140




Reeder:        But then when you heard….

Thoman:        Hmph hmph.

Reeder:        …the people actually talking around there like no, she’s dead, she’s, you know, shot and
               dead all that stuff..,

Locke:         (Whispers). Yeah, yeah.

Reeder:        …and then ah.., and ah, five minutes later when I walked out and I.., I did that video
               where like they had walked past the woman that they…

Thoman:        (Whispers). Hmph hmph.

Reeder:        …shot and killed…,

Thoman:        Hmph hmph.

Locke:         (Unintelligible).

Reeder:        Um, so…

Thoman:        So did you.., did you have any prior knowledge of any groups that were intending to…

Reeder:        No.

Thoman:        …go down and cause any kind of violence…

Reeder:        No mam.

Thoman:        …or disruption?

Reeder:        No mam. No, no, no. And if you look at any of my postings..,

Thoman:        Hmph hmph.

Reeder:        …I mean the only thing that I’m..,

Locke:         (Whispers). Hmph hmph.

Reeder:        …that I was (Unintelligible) Facebook a long time (Unintelligible).

Thoman:        Hmph hmph.

Reeder:        I’m banned for life from them so…

Thoman:        (Laughs).


                                                    107
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 109 of 140




Reeder:        …I don’t have any problem with…

Locke:         (Whispers). Uh huh.

Reeder:        …stayin’ off that…

Locke:         (Whispers). (Unintelligible).

Reeder:        …um..,

Locke:         Yeah.

Thoman:        (Whispers). (Unintelligible).

Reeder:        …and I don’t watch the news... (Slight laugh in voice).

Thoman:        Hmph hmph.

Reeder:        …much anymore either.

Thoman:        And a lot of these are like the.., the… I had mentioned earlier, the broad questions that
               we were asking everyone and it’s a lot of times for us to ”cover our bases” and make
               sure that we had…

:              (Whispers). Uh huh.

Thoman:        …um.., ask everyone a.., again this could be something that…

Locke:         Hmph hmph.

Thoman:        …you didn’t think was anything before until now.

Reeder:        Hmph hmph.

Thoman:        You’re looking at hindsight’s twenty-twenty.

Locke:         (Whispers). Yeah.

Thoman:        Um, any of…,

Locke:         Hmph hmph.

Thoman:        …the Facebook groups or chatter or anything like that…,

Reeder:        No.

Locke:         Hmph hmph.


                                                  108
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 110 of 140




Thoman:        …that didn’t mean anything to you before but then now looks like oh maybe they were
               planning to do something?

Reeder:        No, no. Um..,

Thoman:        (Unintelligible).

Reeder:        …I didn’t…, I don’t… If.., if you looked on my (Unintelligible)…

Thoman:        Hmph hmph.

Reeder:        …Facebook, I don’t belong to any ah….

Thoman:        Hmph hmph.

Reeder:        I don’t subscribe or like or…

Thoman:        Hmph hmph.

Reeder:        …any of those groups. I don’t belong to any political organization or…

Locke:         (Whispers). Uh huh.

Reeder:        …militias or whatever you call them.

Thoman:        Hmph hmph.

Reeder:        Anti-Government groups.

Locke:         (Whispers). Uh huh.

Reeder:         Um..,

Thoman:        Hmph hmph.

Reeder:        …so there was nothing about that even the night before I don’t believe.

Thoman:        Hmph hmph.

Reeder:        I don’t remember.

Locke:         (Whispers). Hmph hmph.

Reeder:        I mean…

Locke:         Yeah…,

Reeder:        S… Ah…

                                                  109
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 111 of 140




Locke:         …and just ah.., like to bolster what you said…

:              (Background Noise).

Locke:         …at the beginning like…

Thoman:        (Whispers). Yeah.

Locke:         …a lot of stuff you just described, it wouldn’t be…

Reeder:        Uh huh.

Locke:         …a problem if you were, that’s personal protected activities.

Reeder:        Hmph hmph.

Locke:         You know, now that…

Reeder:        (Whispers). Yeah.

Locke:         …a lot of that boiled over to those big criminal act and it’s a huge…

Thoman:        Yeah.

Locke:         …investigation, that’s why we asked the question so that…

Thoman:        (Whispers). (Unintelligible).

Locke:         …if there’s things…

Reeder:        Right.

Locke:         …that you were a part of that is not a problem.., it’s not an incrimination…

Thoman:        Hmph hmph.

Reeder:        No.

Locke:         …or a.., or anything but it helps us…

Thoman:        Hmph hmph.

Locke:         …paint the picture, ah, and that…

Reeder:        (Unintelligible).

Locke:         …would be helpful…

                                                   110
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 112 of 140




Thoman:        (Whispers). Hmph hmph.

Locke:         …but…

Reeder:        No, the worst.., the worst that I’d do is probably, you know, type somethin’ back to my
               friend…

Thoman:        (Slight Laugh).

Reeder:        …saying you’re an idiot or a moron for…,

Locke:         Right.

Reeder:        …for believing that, you know?

Thoman:        S.., so where and who did..,

Locke:         (Whispers). Yeah.

Thoman:        …did you share those videos and photos with…,

Locke:         (Whispers). (Unintelligible).

Thoman:        …um, that you had taken that day?

Reeder:        Um, I…

Thoman:        Hmph hmph.

Reeder:        So one of the pictures.., you see that tall tower outside of Capitol Hill..,

Thoman:        (Whispers). Hmph hmph.

Reeder:        …I couldn’t get any reception so I was trying to…

Thoman:        Hmph hmph.

Reeder:        …like post whatever that I was there at the Ellipse.

Thoman:        Hmph hmph.

Locke:         (Whispers). Hmph hmph.

Reeder:        Um…,

Locke:         Hmph hmph.


                                                   111
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 113 of 140




Reeder:        …it…

Thoman:        You’re trying to post it to…

Reeder:        I don’t know whether I was trying to..,

Thoman:        (Whispers). (Unintelligible).

Reeder:        …um.., (sighs) text it…

Locke:         (Whispers). Uh huh.

Reeder:        …or post it to Facebook…,

Thoman:        Hmph hmph.

Reeder:        …um, but it wasn’t… It kept on sayin’, you know…,

Thoman:        (Whispers). Uh huh.

Reeder:        …failed, failed, failed.

Thoman:        (Whispers). Uh huh.

Reeder:        Um.., I don’t know…

Thoman:        (Whispers). (Unintelligible).

Reeder:        I texted my…

Thoman:        Hmph hmph.

Reeder:        …girlfriend…,

Locke:         (Whispers). (Unintelligible).

Reeder:        …my ex-girlfriend now because of this.

Locke:         Hmph hmph.

Reeder:        Lost a lot of stuff in my life.

Locke:         (Sighs).

Reeder:        Um…,

Locke:         Hmph hmph.


                                                  112
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 114 of 140




Reeder:        …she asked like where I was…, I.., I forget.., and…

Locke:         (Whispers). Hmph hmph.

Reeder:        …I said I’m down D. C. but not at the Capitol…

Locke:         (Whispers). Hmph hmph.

Reeder:        …and that was.., you know, I have…

Locke:         Hmph hmph.

Reeder:        …been at the Capitol. I was…

Thoman:        Hmph hmph.

Locke:         (Whispers). Uh huh.

Reeder:        …at the reflecting pool, um, when I said that I believe…

Thoman:        (Whispers). Hmph hmph.

Reeder:        …and um…, ‘cause I know that she would…

Thoman:        (Whispers). Hmph hmph.

Reeder:        “…flip out” if she knew that I was down there.

Thoman:        Hmph hmph.

Locke:         (Whispers). Uh huh.

Reeder:        Um.., and then um.., I shared it with…

Locke:         (Whispers). (Unintelligible).

Reeder:        …um.., an old friend of mine.

:              Hmph hmph.

Reeder:        Name’s Brian Harbin (phonetic) and um.., I asked him not to share whatever I shared
               with him.

Thoman:        Hmph hmph.

Reeder:        I don’t know what I shared with him because ah.., you know, just looking at videos…

Thoman:        Hmph hmph.

                                                  113
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 115 of 140




Locke:         (Whispers). (Unintelligible).

:              Hmph hmph.

Reeder:        …and stuff but ah.., I didn’t…

Locke:         (Unintelligible).

Reeder:        …post anything to Facebook I believe or it was successful…

Thoman:        Hmph hmph.

Reeder:        …so…

Locke:         (Whispers). (Unintelligible).

Reeder:        …um…

Thoman:        So you may have tried to post things and it just never went…

Reeder:        Yeah, yeah.

Thoman:        …because of the reception.

Reeder:        Yeah.

Thoman:        Okay.

Locke:         (Whispers). Hmph hmph.

Reeder:        Um..,

Thoman:        (Unintelligible).

Reeder:        Yeah. And he saw…

Locke:         (Makes unintelligible sound).

Reeder:        I had a Twitter account but I think I posted one thing on it in the last five years.

Thoman:        Hmph hmph.

Reeder:        Two things maybe (Unintelligible).

Thoman:        So it…

Reeder:        (Unintelligible).

                                                    114
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 116 of 140




Thoman:        That is another general question that we have been asking everybody is what social
               media did you use before and after.., what did you use on the day of…,

Locke:         (Whispers). Hmph hmph.

Thoman:        …through Facebook obviously…

Reeder:        Hmph, no Twitter. I’ve.., I’ve…, I wish… Yeah, I mean I wish you had that.., that
               information ‘cause I don’t know ‘cause…

Thoman:        (Laughs).

Reeder:        …I don’t…

Locke:         (Laughs).

Reeder:        So I signed up for Twitter like whatever…,

Thoman:        Hmph hmph.

Reeder:        …four or five years ago…

Locke:         (Whispers). Hmph hmph.

Reeder:        …and I never use it.

Thoman:        Yeah, I care less about things that you just had signed up for and didn’t actively use but
               besides…

Reeder:        Yeah.

Thoman:        …like your Facebook account, um, are there any other social media…

Reeder:        No.

Thoman:        …applications that you use…

Reeder:        Ah…

Thoman:        …frequently?

Locke:         Hmph hmph.

Reeder:        Parler.., but I wasn’t… Act… I had just s…, you know, signed up for it because of…,

Thoman:        Hmph hmph.


                                                  115
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 117 of 140




Reeder:        …you know, Facebook and all that stuff so I went and checked out Parler…

Thoman:        Hmph hmph.

Locke:         (Whispers). (Unintelligible).

Reeder:        …and didn’t like it.., like how it reacted or I realized I didn’t know anyone on there...,

Thoman:        (Slight Laugh).

Reeder:        …you know, type of thing.

Thoman:        Hmph hmph.

Locke:         (Whispers/Sighs).

Reeder:        So um.., I didn’t use that really for posting but I might have post one or two things.., I
               can’t remember.., but it wasn’t…

Locke:         (Whispers). (Unintelligible).

Reeder:        …at that, you know..,

Thoman:        Hmph hmph.

Reeder:        …time. I wasn’t following anyone…

Thoman:        Hmph hmph.

Reeder:        …about the.., you know, meeting, you know. There was not.., nothing…

Locke:         (Whispers). Uh huh.

Reeder:        …pre-planned or…

Locke:         (Whispers). Uh huh.

Reeder:        I didn’t know ah.., about the truck rally except for the news, you know, it said oh, he’s
               doin’ this or whatever but…,

Locke:         (Whispers). (Unintelligible).

Reeder:        …you know, I didn’t… I.., I wasn’t receiving any messages from anyone because I’m not…

Thoman:        Hmph hmph.

Locke:         (Whispers). (Unintelligible).


                                                   116
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 118 of 140




Reeder:        …a member of any organization or had any of those type of things on my Facebook that
               would automatically...

Locke:         (Whispers). Hmph hmph.

Reeder:        …when you sign on, it pops up and says…,

Locke:         Hmph hmph.

Reeder:        …you know, hey, we’re with…,

Locke:         (Whispers). Hmph hmph.

Reeder:        …you know, whatever…,

Locke:         Hmph hmph.

Reeder:        …Pro-Trump, you know, or Trump 2020 or whatever…

Locke:         (Whispers).

Reeder:        …so I wasn’t getting that type of stuff from.., on Facebook.

Thoman:        Ah, can you just describe to me ah.., (Unintelligible).., what you were wearing that day?
               I know that you were wearing like the blue jacket and the red hat…

Reeder:        Uh huh.

Thoman:        …that…

Locke:         (Whispers). Uh huh.

Thoman:        …you say you got (slight laugh in voice) for free at the Metro…

Locke:         (Whispers). (Unintelligible).

Reeder:        Yeah.

Thoman:        …as a souvenir. (Laughs).

Locke:         (Whispers). (Unintelligible).

Reeder:        Yeah.

Thoman:        Um.., were you wearing any.., any kind of…

Locke:         Hmph hmph.


                                                  117
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 119 of 140




Thoman:        …clothing that…

Reeder:        Hmph hmph.

Thoman:        …belonged to a particular group or anything like that?

Reeder:        No, no, no, no, no.

Thoman:        Hmph hmph.

Reeder:        I had a…,

Locke:         (Whispers). Hmph hmph.

Reeder:        …um.., ah, sweatshirt on and my jacket…

Thoman:        Hmph hmph.

Reeder:        …and jean pants.

Locke:         (Unintelligible).

Reeder:        That’s it.

Thoman:        (Unintelligible).

Reeder:        No messages. No messages…

Thoman:        Hmph hmph.

Reeder:        …on the…

Locke:         (Whispers). Yeah, yeah.

Reeder:        I don’t have any…

Locke:         (Whispers). Uh huh.

Reeder:        I don’t have a Trump shirt. I don’t have…

Thoman:        (Slight Laugh).

Reeder:        …any political shirts at all…

Thoman:        Hmph hmph.

Reeder:        ..in my house.


                                                 118
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 120 of 140




Thoman:        (Unintelligible). It’s another one of those…

Reeder:        Hmph hmph.

Thoman:        …kind of standard questions that we’ve been asking everyone…,

Reeder:        Hmph hmph.

Thoman:        …um, ‘cause after the fact, we’re finding that we..,

Locke:         (Whispers). Hmph hmph.

Thoman:        …we are finding that…

:              (Unintelligible).

Thoman:        …people are affiliated groups…

Reeder:        Hmph hmph.

Thoman:        …and how they would synchronize what they were wearing so…

Reeder:        No, feel free to look…

Locke:         (Whispers). (Unintelligible).

Reeder:        …back into…

Thoman:        (Laughs).

Reeder:        ….everything and you will…

Thoman:        Hmph hmph.

Locke:         (Whispers). Hmph hmph.

Reeder:        See one of the things was ah.., and like, you know…, um, Bob and I had quickly agreed
               on is that…

Thoman:        (Whispers). (Unintelligible).

Reeder:        …ah.., the.., the photos on my phone.., vi.., videos that would help prove my
               innocence…

Locke:         (Whispers). (Unintelligible).

Reeder:        …whereas in now, you know, my, my brother or friends that do know about it, only a
               couple know about this though..,

                                                  119
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 121 of 140




Locke:         (Whispers). (Unintelligible).

Reeder:        …are like, you know, you gave them the rope to hang yourself…,

Locke:         (Whispers). Hmph hmph.

Reeder:        …you know, with. They’re gonna use that to, you know, against you…

Locke:         (Whispers). Hmph hmph.

Reeder:        …and that wasn’t my intention, you know…,

Thoman:        Hmph hmph.

Reeder:        …I mean my intention was to show…

Locke:         (Whispers). Hmph hmph.

Reeder:        …clearly that I didn’t.., wasn’t with anyone…, I wasn’t engaging in anything.., I wasn’t…

Locke:         (Whispers). Hmph hmph.

Thoman:        Right.

Reeder:        You know, I mean I wasn’t.., didn’t have any battle gear…

Locke:         (Whispers). Hmph hmph.

Reeder:        …like you said. There was…

Thoman:        Hmph hmph.

Locke:         (Whispers). (Unintelligible).

Reeder:        …ah.., um…

Thoman:        And that’s…

Reeder:        The.., the only other thing that was in my backpack was two protein bars…

Thoman:        Hmph hmph.

Reeder:        …so…

Thoman:        (Whispers). Oh yeah.

Locke:         Yeah.

                                                  120
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 122 of 140




Thoman:        But that’s ah.., and again, you’ve been incredibly cooperative through this whole
               process. I’ve.., I worked with Mister Bonsib before. It… Everything has been
               incredibly…

Locke:         (Whispers). Yeah.

Thoman:        …professional on um.., from both of you and I hope that you have felt it’s been the
               same way from us.

Reeder:        Hmph hmph.

Locke:         (Whispers). (Unintelligible).

Thoman:        All we care about is the truth, um, so we really appreciate you being forthcoming with
               providing your phone.., providing those videos…,

:              Hmph hmph.

Thoman:        …um.., because that makes our..,

:              (Unintelligible).

Thoman:        …our jobs a lot easier.

Locke:         (Whispers). Right.

Thoman:        …um.., but again, just sheds light on…

Locke:         (Whispers). Uh huh.

Thoman:        …what happened and that’s why we’re asking these questions is…

Reeder:        Yeah. There’s…

Thoman:        …we…

Reeder:        Okay.

Thoman:        That’s what we’re here for…

Locke:         (Whispers). Uh huh.

Thoman:        …is to figure out what happened…

:              Hmph hmph.

Locke:         (Whispers). Hmph hmph.

                                                  121
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 123 of 140




Thoman:        …and, in particular, like you are the subject of this particular investigation…

Locke:         (Whispers). Hmph hmph.

Thoman:        …to see I’m asking questions about violence because…

Locke:         (Whispers). Hmph hmph.

Thoman:        …at the end of the day, like…

Locke:         (Whispers). Uh huh.

Thoman:        …we care about that.., care about…,

Locke:         (Whispers). Uh huh.

Thoman:        …you know, these trespassing charges, as well, but…

Locke:         (Whispers). (Unintelligible).

Thoman:        …really “drilling down” to see who there’s.., who those bigger actors were that we’re…

Reeder:        Hmph hmph.

Thoman:        …conspiring to…

Locke:         (Whispers). (Unintelligible).

Thoman:        …um.., attack the Capitol.

Locke:         (Whispers). Uh huh.

Thoman:        Um..,

Reeder:        Hmph hmph.

Thoman:        …and as I say it I will say moving forward..,

Locke:         (Whispers). Hmph hmph.

Thoman:        …if you do hear or see anything…,

Locke:         (Whispers). Right.

Thoman:        …just going about your daily life that indicates that someone…

Locke:         (Whispers). (Unintelligible).

                                                   122
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 124 of 140




Thoman:        …you knew or s.., you see a post online was involved in the violence…

Locke:         Hmph hmph.

Thoman:        …like that’s something that we would, um, really hope…

Locke:         (Whispers). (Unintelligible).

Thoman:        …that you would come forward with because at the end of the day, that’s…

Locke:         (Whispers). (Unintelligible).

Thoman:        What happened is.., on the sixth…, is a very complicated thing and there are a lot of
               people like you…

Locke:         Hmph hmph.

Thoman:        …who went inside the building…,

Locke:         (Whispers). Yeah.

Thoman:        …um.., and didn’t engage in violence…

Locke:         (Whispers). Hmph hmph.

Thoman:        …but then there were a lot of people on the other end of things, as well.

Locke:         (Whispers). Hmph hmph.

:              Hmph hmph.

Reeder:        And if I can.., and if my phone pictures can help you guys in any way, I’m.., I’m.. I’m glad
               that, that.., that would, you know, help you guys in any kind of…

Locke:         Yeah.

Reeder:        …prosecution or figuring out…,

Locke:         (Whispers). Uh huh.

Reeder:        …you know, more of what.., what went on that day…

Locke:         (Whispers). Yeah.

Reeder:        …but I went down there alone…, I.., and just… I didn’t have any political agenda.

Thoman:        Hmph hmph.

                                                   123
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 125 of 140




Locke:         (Whispers). Hmph hmph.

Reeder:        I didn’t wanna do.., no violence, no…,

Locke:         (Whispers). Uh huh.

Reeder:        …no harm or anything. I didn’t even know.., like I said, the.., those people are in
               Session…

Locke:         (Whispers). Yeah.

Reeder:        …for a vote on.., on anything…

Thoman:        Hmph hmph.

Reeder:        …and…,

Locke:         (Whispers). Yeah.

Reeder:        …(sighs), you know, (sighs), I just don’t wanna be…

Locke:         Hmph hmph.

Reeder:        ...known or remembered as someone that took part in.., in that part of the thing
               ‘cause…

Locke:         (Whispers). Uh huh.

Reeder:        …I wasn’t a member of that.., those people. I didn’t…

Locke:         (Whispers). (Unintelligible).

Reeder:        I’m not affiliated… I don’t wanna…

Locke:         (Whispers). Yeah, yeah, yeah.

Reeder:        …be associated with those people that went there to.., with a plan to do harm…

Thoman:        Yeah.

Reeder:        …or create violent…, or whatever it was…

Locke:         (Whispers). Yeah.

Reeder:        I don’t wanna be part of that in remembering.., remembrance…

Locke:         (Whispers). Right.

                                                  124
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 126 of 140




Reeder:        ‘Cause that’s not, you know, who I am or what I was there for…

Locke:         (Whispers). Okay.

:              (Whispers). (Unintelligible).

Reeder:        …and I made some stupid, stupid decisions…

Locke:         (Whispers). Uh huh.

Reeder:        …and ah…

Locke:         (Slight Laugh).

Thoman:        (Whispers). (Unintelligible).

Reeder:        To say that it’s the biggest mistake of my life is an understatement. Um, it’s…

Thoman:        So I guess this is probably a good time for me to ask this question. Is there anythi…, is
               there anything.., any questions…

Locke:         Hmph hmph.

Thoman:        …that we haven’t asked you…

Locke:         Hmph hmph.

Thoman:        …or anything that you feel like you need to tell us…

Locke:         (Whispers). Uh huh.

Thoman:        …um.., and that again, that’s completely open-ended. It could be something that…

Locke:         (Whispers). (Unintelligible).

Thoman:        …you saw that day…

Reeder:        Uh huh.

Thoman:        …that you feel like you.., you…

Reeder:        (Unintelligible).

Thoman:        …should let us know about…

Locke:         (Whispers). Uh huh.


                                                  125
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 127 of 140




Thoman:        …or just is there anything…

Locke:         (Unintelligible).

Thoman:        …that we haven’t asked…

Locke:         (Whispers). Hmph hmph.

Thoman:        …that you feel like you would wanna tell us today?

Reeder:        (Whispers). No. This is my personal feeling is that.., you know.., if those guards had just
               said somethin’ like you can’t come in here sir or no…,

Thoman:        Hmph hmph.

Reeder:        …this is, you know, closed building or, or you gotta exit now..,

Locke:         (Whispers). Uh huh.

Reeder:        …or anything like that…,

Locke:         (Whispers). (Unintelligible).

Reeder:        …I wouldn’t have gone in the…

Thoman:        Uh huh.

Reeder:        …building…

Locke:         (Whispers). (Unintelligible).

Reeder:        …and I would have been home and we wouldn’t even be having this conversation.

Thoman:        Hmph hmph.

Locke:         (Whispers). Hmph hmph.

Reeder:        Um…, I’m not saying it’s their fault...

Thoman:        Hmph hmph.

Locke:         (Whispers). Hmph hmph.

Reeder:        …but I just wish that they had kind of…

Locke:         (Whispers). (Unintelligible).



                                                   126
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 128 of 140




Reeder:        …said something instead of standing there on the side, you know, six Capitol and door
               wide open lettin’ people in. They had…

Thoman:        (Whispers). Uh huh.

Reeder:        …the ability to stop or close the doors…

Locke:         (Whispers). Hmph hmph.

Reeder:        …and say you’re not allowed in here or.., or somethin’ like that.

Locke:         (Whispers). Uh huh.

Reeder:        Um..,

:              (Whispers). (Unintelligible).

Reeder:        But it’s almost like they wanted us to come in there and they closed the doors and then
               they have their sound bite for the news, you know…,

Thoman:        Hmph hmph.

Reeder:        …like oh…

Locke:         (Whispers). Hmph hmph.

Reeder:        …Trump supporters came in…

Locke:         (Whispers). Yeah, yeah, yeah.

Reeder:        …and stormed the Capitol and stuff like that.

Locke:         (Whispers). Uh huh.

Reeder:        I think.., and this is just my feeling because of, you know, they said that they let people
               in the front door too..,

Locke:         (Whispers).

Reeder:        …that, that was kind of a plan to allow people in and then drop them and then, you
               know, demonize the Trump people. Um…,

Locke:         Hmph hmph.

Reeder:        …that’s just a personal opinion and feeling but I don’t.., I mean they talk about how
               secure the Capitol…

Locke:         (Whispers). Uh huh. Yeah.

                                                   127
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 129 of 140




Reeder:        That’s…

Locke:         (Whispers). (Unintelligible).

Reeder:        Those guys…

Locke:         Hmph hmph.

Reeder:        …didn’t do their job…

Locke:         (Whispers). Uh huh.

Reeder:        …by letting people in freely. I mean I walked in there like I was a Congressman almost,
               you know..,

Locke:         (Whispers). Hmph hmph.

Reeder:        …and that’s why I kept on like ah…,

Locke:         (Whispers). Hmph hmph.

Reeder:        …where’s the security point?

Locke:         Uh huh.

Reeder:        Um…, I just regret being down…,

Locke:         (Whispers). Hmph hmph.

Reeder:        …the.., the whole thing…

Locke:         (Whispers). Hmph hmph.

Reeder:        …listening…

Locke:         (Whispers). Yeah.

Reeder:        …starting with listening to the news.

Locke:         (Whispers). Uh huh. (Whispers). Uh huh.

Reeder:        Starting with listening to news then deciding to go down there…

Locke:         (Whispers). Uh huh.

Reeder:        …on a whim that morning…


                                                 128
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 130 of 140




Locke:         (Whispers). Uh huh.

Reeder:        …and ah.., it’s just the biggest mistake in my life and…

Locke:         (Whispers).

Reeder:        …I’m not saying that I’m not innocent, um, but I just don’t wanna be lumped in with
               those other people…

Locke:         (Whispers). Right.

Reeder:        …that I want you guys to go and get and…,

Locke:         (Whispers). Yeah.

Reeder:        …you know, prosecute.

Locke:         (Whispers). Uh huh.

Reeder:        This.., this whole ordeal has cost me (slight laugh) more than you can imagine. (Slight
               laugh in voice). When we started out, you said, you know, I can imagine how you feel or
               what…

Locke:         (Whispers). (Unintelligible).

Reeder:        I have lost my job…,

Locke:         (Whispers). (Unintelligible).

Reeder:        …I’ve lost the ability to coach…

Locke:         (Whispers). Yeah.

Reeder:        …and scouts which was really meaningful to me. Um, I don’t even wanna go back to my
               church which is…

Locke:         (Whispers). Yeah.

Reeder:        …one of the largest in Maryland. Um…,

Locke:         (Whispers). Yeah.

Reeder:        …I used to have my son all the time…

Locke:         (Whispers). Uh huh.

Reeder:        …but my son’s name is Robert Reeder…


                                                  129
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 131 of 140




Locke:         (Whispers). Uh huh.

Reeder:        …(begins to cry) so my son who had nothin’ to do with this…, is known to feel the effects
               and he’s now staying with his mother (snorts) and um..,

Locke:         (Sighs).

Reeder:        …(sighs) I don’t see him much anymore because she doesn’t and he doesn’t wanna, you
               know..,

Locke:         (Makes unintelligible sounds).

Reeder:        …because of this disgrace…

Locke:         (Whispers). (Unintelligible).

Reeder:        …and it’s gonna follow him around too because of his name.

Locke:         (Whispers). (Unintelligible).

Reeder:        Um.., my neighbors won’t even talk to me anymore and we had great relationships but
               they all talk and found out and, you know…,

Locke:         (Whispers). Uh huh.

Reeder:        …be walking out to my car and see them ah.., and I’ll say hi and they won’t even say hi
               back and that.., that hurts… (Slight cry in voice).

               (Background Noise).

:              (Sighs or whispers).

Reeder:        …and it’s changed the way that I live my life.

Locke:         (Whispers). (Unintelligible).

Reeder:        Um..,

:              (Unintelligible Noises).

Reeder:        …you know, early on, Bob just said stay off social media.., stay low…,

Locke:         Hmph hmph.

Reeder:        …all that stuff. I don’t want…

:              (Unintelligible Noises).


                                                  130
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 132 of 140




Reeder:        One of my cures is not to watch the news. I mean I don’t even know what the weather’s
               gonna be.

Thoman:        Hmph hmph.

Reeder:        I…

Locke:         (Whispers). Yeah.

Reeder:        Um…,

Locke:         (Whispers). (Unintelligible).

Thoman:        And yeah, I can’t… What…

Reeder:        But I don’t do anything. Someone that was so active in Scouts and coaching, soccer and
               baseball and church and everything and, and working…, (snorts).., my whole life has
               been changed.., turned upside down because of this stupid…

Locke:         (Whispers). Uh huh.

Reeder:        …stupid mistake that I made…

Locke:         (Whispers). Uh huh.

Reeder:        …and ah.., it’s gonna follow me for the rest of my life. I’m gonna have to live with it and I
               don’t know what that’s gonna mean so far as getting a.., a new job. (Snorts). Um…, I
               don’t (slight laugh in voice) think that, that’s.., you know, what I apply to somewhere,
               somebody in Human Resources is just gonna Google my name…

Locke:         (Whispers). Oh yeah.

Reeder:        …and this is gonna pop up…

Locke:         (Whispers). (Unintelligible).

Reeder:        …so…,

Locke:         (Sighs).

Reeder:        …um.., it’s frightening in that way…

Thoman:        Hmph hmph.

Reeder:        …to know…

Thoman:        I… When I said earlier that I can imagine…


                                                   131
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 133 of 140




Reeder:        (Sighs).

Thoman:        …it’s like.., and what I meant is I can’t imagine…,

Reeder:        (Whispers). (Unintelligible).

Thoman:        …um, ‘cause I haven’t “been in your shoes” and…

:              (Unintelligible).

Thoman:        …what I can tell you though..,

Reeder:        (Unintelligible).

Thoman:        …is that of all of the…

:              Hmph hmph.

Thoman:        …Capitol investigations…

Reeder:        (Whispers). Hmph hmph.

Thoman:        …that we have…,

:              (Coughs).

Thoman:        …um.., you are the only one…

Reeder:        (Unintelligible).

Locke:         Hmph hmph.

Thoman:        …for us that has tried to get out ahead of this that got legal representation…,

Reeder:        Hmph hmph.

Thoman:        …that…

Locke:         (Whispers). (Unintelligible).

Thoman:        …has been extremely cooperative..,

Reeder:        Uh huh.

Thoman:        …um.., out of the gate…

Reeder:        Uh huh.


                                                   132
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 134 of 140




Thoman:        …and I think that says a lot about your character, um..,

Reeder:        Hmph hmph.

Thoman:        …and I do believe that you’ve been truthful here today even when we’re asking the
               tough questions….

Reeder:        (Snorts).

Thoman:        Again, we ah.., part of it is…, I’m just going through our list…,

Reeder:        (Sighs).

Thoman:        …um.., and you’re doing all the right things to… You know, you can’t change the past…

Reeder:        (Whispers). Uh huh.

Thoman:        …but impact the future and you’re doing all the right things to get yourself there.

Locke:         (Whispers). Uh huh.

Thoman:        Um, this interview is…

:              (Background Noise).

Thoman:        …hopefully gonna be one of the last steps…

Locke:         (Whispers). Uh huh.

Thoman:        …to keep the legal process rolling so…

Locke:         (Whispers). Right.

Thoman:        …you.., you know, you can put that behind you.

Locke:         (Whispers). Hmph hmph.

Thoman:        Um…

Reeder:        (Unintelligible). Um, thank you for saying that. I’m… And I mean I wanna say (clears
               throat).., it’s like I wanna say I didn’t do anything wrong (takes a breath) but I know that
               I did. I was there. I went into…

Locke:         (Sighing Noise).

Reeder:        …the Capitol without permission. I should have known better…

Thoman:        Hmph hmph.

                                                   133
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 135 of 140




Reeder:        …but again, this whole not thinking and just walking in like…, like it was okay to.., like no
               one stopped me…,

Locke:         (Whispers). (Unintelligible).

Reeder:        …um…

Locke:         Hmph hmph.

Reeder:        I said I… I wanna say I didn’t do anything wrong but.., but I know that I did.

Locke:         (Whispers). (Unintelligible).

Reeder:        These… Ah…, but these… The… I.., I… I can’t make heads or tails of these charges
               saying that, you know, like I was, you know, protesting inside the Capitol yelling, ah,
               things and it’s like…

Locke:         (Whispers). Yeah.

Reeder:        …only thing I yelled inside was “Don’t destroy anything.”

Locke:         (Whispers). (Unintelligible).

Reeder:        Um, violent entry or, you know what I mean…,

Locke:         (Whispers). (Unintelligible).

Reeder:        …you know…,

Locke:         Just.., just remember though, a lot of those charges have a lot of subcomponents to it…

Reeder:        (Whispers). Uh huh.

Locke:         …and just because they’re labeled…

Reeder:        Hmph hmph.

Locke:         …at the top one thing doesn’t mean that your conduct…

Reeder:        (Whispers). (Unintelligible).

Locke:         …is what all of those charges cover so at the end of this process…,

Reeder:        (Unintelligible).

Locke:         …as you already know, the prosecutor has indicated that they’re prepared to try to
               resolve this at the lowest possible…

                                                   134
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 136 of 140




Reeder:        (Whispers). Uh huh.

Locke:         …level…

Reeder:        (Snorts/sniffs).

Locke:         …that’s not gonna involve those kinds of charges so if this goes well…

Reeder:        (Whispers). Uh huh.

Locke:         …and we’ve answered their other questions, that ah…,

Thoman:        Hmph hmph.

Locke:         …your.., your conduct…

Reeder:        (Whispers). Hmph hmph.

Locke:         …is going to be ah, dealt with at the level that you have described it today so…

Thoman:        And for..,

:              (Unintelligible).

Thoman:        …for us sitting on this side of the table…,

Reeder:        (Whispers). Uh huh.

Thoman:        …you know, we…

Locke:         (Whispers). Uh huh.

Thoman:        …are just the investigators.

Locke:         (Whispers). Uh huh.

Thoman:        We are just the ones…

Reeder:        (Sniffs).

Thoman:        …that look at the facts and.., and present the facts to the prosecutor…

Reeder:        Yeah.

Thoman:        …so…

Locke:         (Whispers). Uh huh.

                                                   135
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 137 of 140




Reeder:        What’s…

Thoman:        Um.., I know that…

Locke:         (Whispers). Uh huh.

Thoman:        …you have been in contact…

Bonsib:        (Whispers). Hmph hmph.

Thoman:        …with him and he’s explained to you as…

Bonsib:        Right.

Thoman:        …things have been ruling so…

Bonsib:        No, I understand. Right.

Locke:         (Whispers). (Unintelligible).

Bonsib:        He’s gotta check the box and…

Thoman:        Yep. (Slight Laugh).

Bonsib:        …you gotta do your due diligence.

Thoman:        Um…

Bonsib:        That’s why we’re here.

Thoman:        And again I.., I…

Locke:         Hmph hmph.

Thoman:        Do you have any other questions?

Locke:         I don’t have any other questions so…

Thoman:        No.

Locke:         Thanks.

Thoman:        Ah…

Reeder:        So I.., ah..,

:              (Unintelligible).

                                                   136
      Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 138 of 140




Reeder:     …I mean I do understand the trespassing charges but I just don’t understand the other
            one.

Bonsib:     That’s.., that’s for you and me…

Reeder:     Yeah. Okay.

Bonsib:     …and the prosecutor…

Reeder:     Okay.

Bonsib:     …to talk about.

Reeder:     Okay.

Bonsib:     That’s not (Unintelligible)…

Thoman:     So…

Bonsib:     …(Unintelligible) about that.

Reeder:     Okay.

:           (Unintelligible sound).

Thoman:     But again, it’s…

Reeder:     Okay.

Thoman:     …a lot of times, um… Yeah, unfortunately…,

Reeder:     Yeah.

Thoman:     …that’s just where we’re at is…

Reeder:     (Sighs).

Thoman:     …we look at the ev.., you know, we.., we find the evidence and we.., and we bring it
            forward and…

Reeder:     (Whispers). Yeah, yeah, yeah.

Thoman:     …the onus we have is what, you know, you’ve provided us…

Reeder:     (Whispers). Uh huh.

Thoman:     …what we have found on our end of things and I believe that you’ve been truthful…

                                               137
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 139 of 140




Locke:         (Whispers). (Unintelligible).

Thoman:        …with us, um, and I appreciate…

:              (Unintelligible sound).

Thoman:        …you coming in today and, again, this is just something I wish that…,

:              (Whispers). (Unintelligible).

Thoman:        …um, and you will find this out…, that not most ninety-nine percent of the interviews
               that I do are not like this (slight laugh in voice) and…

Reeder:        Hmph hmph.

Thoman:        …it’s refreshing to me for what it is worth.

Reeder:        Well thank you for saying that.

Thoman:        So…,

:              Hmph hmph.

Thoman:        …um, again, I will say that ah.., as we move forward, if you do think of anything, um..,

Reeder:        Hmph hmph.

Thoman:        …that you think would be helpful to us, ah, if you could have…

Locke:         (Whispers). (Unintelligible).

Thoman:        …ah, Mister Bonsib “reach out” to us and pass that information along. It could be,
               again, anything that you see…

Locke:         (Whispers). (Unintelligible).

Thoman:        …in passing…

Reeder:        (Whispers). Uh huh.

Thoman:        …or anything that you look back…

Reeder:        (Whispers). Uh huh.

Thoman:        …and you’re like huh, maybe they would wanna know about this thing that I saw…

Reeder:        (Whispers). Uh huh.

                                                  138
         Case 1:21-cr-00166-TFH Document 29-1 Filed 08/11/21 Page 140 of 140




Thoman:        …whether it’s online or ah.., or that day.

Locke:         (Whispers). Yeah.

Thoman:        Um, I.., again, I just leave that as an open-ended… I’m not “fishing” for anything. Just if
               you see something you feel like we should know about, please do “reach out” to us.
               Um…,

Reeder:        (Unintelligible).

Thoman:        …really appreciate that…

Reeder:        Okay.

Thoman:        …so…

Bonsib:        Okay.

Thoman:        Ah, you have any…

Reeder:        Nope.

Thoman:        …questions or anything? All right. (Unintelligible) end the recording.

               (Cuts off).

               (END).




                                                  139
